           Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 1 of 62




     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                              PENNSYLVANIA

 MICHAEL BREWER and PATRICIA                          CIVIL DIVISION
 BREWER,
                                                     No.
                  Plaintiffs
     V.

 PROGRESSIVE DIRECT HOLDINGS,
 INC., f/k/a PROGRESSIVE UNIVERSAL
 INSURANCE COMPANY,

                   Defendant

                                    NOTICE OF REMOVAL

          NOW, comes the Defendant, Progressive Direct Holdings Inc., f/k/a Progressive Universal

Insurance Company ("Progressive"), by and through its attorneys, Bums White LLC, and files this

Notice of Removal pursuant to 28 U.S.C. § 1441, et seq. Progressive submits that the United

States District Court for the Eastern District of Pennsylvania has original diversity jurisdiction

over this civil action and this matter may be removed to the District Court in accordance with the

procedures provided at 28 U.S.C. § 1446. In further support of this Notice of Removal, Progressive

states as follows:

          1.     Plaintiffs Michael Brewer and Patricia Brewer initiated this action by filing a

Complaint in the Court of Common Pleas of Philadelphia County on May 3, 2019. A true and

correct copy of the Complaint is attached hereto as Exhibit "A."

          2.     Upon information and belief, the document attached as Exhibit "A" constitutes all

of the pleadings, process, and orders which were filed in connection with the state court action.

          3.     Plaintiffs Michael Brewer and Patricia Brewer are adult individuals residing in

Matthews, North Carolina.
          Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 2 of 62




         4.    Both at the time Plaintiffs initiated this action and at the time of this Removal,

Plaintiffs were and are citizens of North Carolina.

         5.    Progressive Direct Holdings, Inc. is not incorporated in Pennsylvania, nor does

Progressive Direct Holdings, Inc. have its principal place of business in Pennsylvania.

         6.    Rather, Progressive Direct Holdings, Inc. is an Ohio corporation with its principal

place of business in Ohio with an address of 6300 Wilson Mills Road, Mayfield Village, Ohio

44143.

         7.    Both at the time Plaintiffs initiated this action and at the time of this Removal,

Progressive Direct Holdings, Inc. was and is a citizen of Ohio.

         8.    Plaintiffs allege that they are entitled to comprehensive boater benefits pursuant to

a boat insurance policy that provided $25,000 in comprehensive boater benefits, subject to all of

the terms and conditions of the policy.

         9.    Plaintiffs also allege that Progressive violated Pennsylvania's bad faith statute, 42

Pa. C.S.A. § 8371 and seek punitive damages, interest on the comprehensive boater benefits claim,

and attorney's fees.

         10.   Punitive damages are properly considered in determining the amount in controversy

for the purpose of determining whether the jurisdictional amount has been satisfied. See Packard

v. Provident Nat'! Bank, 994 F.2d 1039, 1046 (3d Cir. 1993).

         11.   Eastern District courts have held that removal is proper where punitive damages

based upon a multiplier of up to four times the alleged compensatory damages are sufficient to

meet the amount in controversy. See Hatchigan v. State Farm Ins. Co., 2013 WL 3479436 (E.D.

Pa. July 11, 2013); Harvey v. United States Life Ins. Co., 2008 WL 2805608 (E.D. Pa. 2008).
         Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 3 of 62




        12.     In Hatchigan, the plaintiff demanded $13,500 plus punitive damages. The Court

noted that a punitive damages multiplier of four times the compensatory damages would exceed

$75,000, and therefore held that the amount in controversy exceeded $75,000 and that the amount

in controversy requirement of diversity jurisdiction was satisfied. See 2013 WL 3479436, at *2.

        13.     Similarly, in Harvey, the Eastern District held that it had jurisdiction over a matter

in which plaintiff alleged $14,000 in compensatory damages plus punitive damages. See 2008

WL 2805608, at *2.

        14.     As Plaintiffs allege that they are entitled to $25,000 in comprehensive boater

benefits, as well as punitive damages, interest, and attorney's fees, the amount in controversy

exceeds the jurisdictional requirement of $75,000.

        15.     Because Plaintiffs and Progressive are citizens of different states, and because the

amount in controversy exceeds $75,000, the United States District Court for the Eastern District

of Pennsylvania has original jurisdiction over this matter. See 28 U.S.C. § 1332.

        16.     Section 1332 confers original jurisdiction over all civil matters where the amount

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states.

        17.     Progressive submits that this matter may be removed to the United States District

Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1441, which permits

removal of any civil action to the district courts that have original jurisdiction.

        WHEREFORE, Defendant removes this civil action to the United States District Court for

the Eastern District of Pennsylvania, pursuant to 28 U.S.C. § 1441.
Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 4 of 62




                                    Respectfully submitted,

                                    BURNS WHITE LLC


                              By:
                                    Daniel J. Twilla (PA I.D. 93797)
                                    E-mail: djtwillaburnswhite.com
                                    Kathleen P. Dapper (PA I.D. 315993)
                                    E-mail: kpdapper@bumswhite.com
                                    Burns White Center
                                    4826th Street
                                    Pittsburgh, PA 15222
                                    (412) 995-3286 - Direct
                                    (412) 995-3300 - Fax
                                    Attorneys for Defendant
Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 5 of 62




               EXHIBIT "A"
                          Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 6 of 62

USTED ESTA ORDENADO COMPARECER EN Arbitration Hearing 1880 JFK Blvd. 5th fl. at 09:15 AM 02/14/2020
You must still comply with the notice below. USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA DEFENDERSE.
This matter will be heard by a Board of Arbitrators at the time, date and place specified but, if one or more parties is not present
at the hearing the matter may be heard at the same time and date before a judge of the court without the at         fle4Qr parties
There is now                                                     tered by a Judge.
                                                                                                                                      ATTORNEYFQR                                    '            -        by the
                                                                                                                                                     A
                                                             ,        1'

            PA I.D. NO.: 40071                                                                                                        PATRICIA BR
            1818 Market Street, Suite 3100
            Philadelphia, PA 19103
            Phone: (215) 972-2859
            Email: DCW(wlbdeflaw.com


            MICHAEL BREWER and PATRICIA BREWER
            3607 Spokeshave Lane                                                                                                      PHILADELPHIA COUNTY
            Matthews, NC 20105                                                                                                        COURT OF COMMON PLEAS
                                 Plaintiffs,
                      VS.
                                                                                                                                      NO. 2019-
            PROGRESSIVE DIRECT HOLDINGS, INC., f/k/a:
            PROGRESSIVE UNIVERSAL INSURANCE
            COMPANY                                 : ARBITRATION MA 11 tR
            6300 Wilson Mills Road, Suite W33
            Mayfield, OH 44143-2182

                                                                           Defendant.


                                                                                                    Civil Action


                                                   NOTICE                                                                                         AVISO
               Yvebeeneuedjncouii Ityou wish todefend against claims tut forth mthe                            Le has desnendsdoautieden Ia coat. Si uttid .iIeredcfendcns detmasdeentas
             following paget. you ,wai like sotiom within twenty (20) days oiler thai complaint and          demandas espueaias an has pdgiivas siguiente,. utied these trite (29) dIes de plaro ii
             notice we served, by entering a written appearance personally or by attorney and filing         panic de Is fecho deli demands y I. ncIificac,ón Hom falta asottisrusa comparonell
             in writing with the count your defenses or objections to the claims set forth ugainti you.   .uicoiti ass persona o can tot ubogado y entregar ala coale to fermi escrita sun defennas 0
             You we warned that if you fail to do so the cane may proceed without you and                    sus oblesioasa las detvanduoncotesadesii persona. Sea ivinsdoqu.otuaidsone
             judgment may be entered agalnit you by the enurt without fiathur notice for any money         defend.. to awm totnuth meidna y puede coimmsar in deuwida on comm suya sin poevia
             claimed in the complaint orfor any other claim or relief requested by the plaititifT You       iviso a naijfcaciôn Adewits, Is cone puede decide a favor del dciiund&Mc y reqilar
             may Lose iponey or Property or other rights important to you.                                que usted oomph, con media Ins Provisions; di eta dnnaitdi Listed puek perdordinero o
             YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE (F YOU DO                                                    we propi.dadesu nec. derecitos Impaulantes par. wind.
             NOT HAVE A LAWYER OR CANNOT AFFORD ONE. oo To OR TELEPHONE                                     LLEVE ESTA DEMANDA A UN ABOOADO INMEDIATAMENTE St NOTIENE
             THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET                                      ABOOADO 081 NO TIENE EL DINERO SUFICIENTE OR PAGAR TAL SERVICO.
             LEGAL HELP                                                                                          VAYA EN PERSONA 0 (LAME FOR TELEFONO A LA OPICINA CUYA
                                                                                                            DIRECCION SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAJL DONDE SE
                                                                                                                                PUEDE CONSEGUIR ASISTENCIA LEGAL
                            BUCKS COUNTY BAR ASSOCIATION
                           LAWYER REFERRAL AND INFORMATION SERVICE                                                    ASOCIACION DE L.ICENCIADOS DE BUCKS
                                      135 E. STATE STREET                                                                SEP. VICIO DE REFERENCIA E INFORMACION LEGAL
                               DOYLESTOWN, PENNSYLVANIA 18901                                                                           USE. STATE STREET
                                          (215) 348-9413                                                                        DOYLESTOWN, PENNSYLVANIA 18901
                                                                                                                                      TELEFONO (215)348-9413




                                                                                                                                                                                                      Case ID: 190405027
           Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 7 of 62




         Plaintiffs, Michael and Patricia Brewer ("plaintiffs"), by and through their attorneys,

Wilbraham, Lawler & Buba, P.C., aver as follows:

      1.     Plaintiffs are adult individuals who currently reside at 3607 Spokeshave Lane,

Matthews, North Carolina, 20105, but at the time of entering into this insurance policy with

Progressive, and all times relevant to this loss, resided in the Commonwealth of Pennsylvania.

      2.     Defendant, Progressive Direct Holdings, Inc., f/Ida Progressive Universal Insurance

Company ("Progressive"), is an insurance company that at all times relevant and material hereto

was doing business in the Commonwealth of Pennsylvania and was the watercraft insurer of

plaintiff.

      3.     In 2005, Plaintiffs purchased a brand new 2004 Harris-Kayot Z 220 BR boat, with a

Hull identification of HAMD5632A494 (hereinafter "watercraft").

      4.     At all times relevant and material hereto, Plaintiffs and Plaintiffs' watercraft were

insureds of Progressive, under Policy Number 85595893-9. Attached as Exhibit A is a true and

correct copy of the insurance policy that was in effect at the time of the events herein.

      5.     The watercraft insurance policy issued by defendant, Progressive, included

comprehensive boater benefits in the amount of $25,000.00 per incident. Attached as Exhibit B is a

true and correct copy of the declaration page that was in effect at the time of the events herein.

      6.     Complete Marine Care, LLC ("Marina") is a marina which at all times relevant and

material hereto were entrusted with storing Plaintiffs' watercraft at its facilities at Harilla

Landing, New Hampshire.

      7.     Andrew Brousseau ("Brousseau") is an adult individual and at all times relevant and

material hereto was the owner of Complete Care Marina, LLC.




                                                   2
                                                                                                  Case ID: 190405027
           Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 8 of 62




      S.      At all times relevant to this action, the watercraft was in the care of Marina and

Brousseau.

      9.      In the fall of 2016, plaintiffs contracted with the Marina and Brousseau to winterize and

store plaintiffs' watercraft at Marina until further notice.

      10. At the time of storage, the watercraft had no more than fifty (50) hours of use, and

was in excellent mechanical and physical condition.

      11. Plaintiffs did not authorize any other services to be performed on the watercraft, other

than winterizing said watercraft.

      12. Plaintiffs timely paid all storage fees.

      13. During the summer season of 2017, Plaintiffs did not use the watercraft and it remained

under the care and control of the Marina.

      14. During the summer season of 2018 Plaintiffs arrived at the Marina to collect the

watercraft.

      15. When Plaintiffs arrived, the Marina had vacated Harilla Landing, and taken said

watercraft. Plaintiffs learned that Brousseau moved his Marina business to Ossipee, New

Hampshire, where he also moved the watercraft.

      16. When plaintiffs arrived at the Marina's new Ossipee location they discovered the

watercraft had been vandalized, and/or theft of parts, more specifically, with its outdrive removed

and disassembled, and damage to the interior deck of the watercraft.

      17. Plaintiffs demanded Brousseau deliver the watercraft to Trexier's Marina in

Moultonborough, New Hampshire by August 3, 2018 (the "deadline").

      18. Brousseau failed to deliver the watercraft to Trexler's Marina by the deadline.




                                                                                                   Case ID: 190405027
        Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 9 of 62




      19. After passage of the deadline, Plaintiffs filed a complaint with the Moultonborough

Police Department.

     20. Shortly after the filing of the police complaint, Brousseau delivered the watercraft to

Trexier's Marina.

     21. Asa result of the vandalism, and/or theft and damage to the watercraft, Plaintiffs

incurred repair expenses of $11,233.52.

     22. Plaintiffs paid the damages out of pocket and initiated an insurance claim with the

watercraft's insurer, Progressive, for reimbursement.

     23. Progressive, through its claims adjuster Carlton Powers, paid $656.00 for the interior

deck damage, and unreasonably denied coverage for the remainder, advising that absent

videotaped evidence of vandalism, or a confession by the vandals, Progressive would continue to

deny coverage.

                                     COUNT I - Breach of Contract

       Plaintiffs, Michael and Patricia Brewer vs. Defendant, Progressive Direct Holdings, Inc.,
                            f/k/a Progressive Universal Insurance Company

     24. Plaintiffs incorporate by reference the allegations contained in Paragraphs 1 through

23 inclusive as fully as though the same were set forth herein at length.

     25. At all times relevant to the matters herein, the watercraft was insured by Progressive.

     26. Following the events described supra, Plaintiffs made demand on Progressive to tender

comprehensive benefits pursuant to the above referenced policy.

     27. Progressive, pursuant to its agents, servants, workmen and employees, particularly

Carlton Powers, refused to make any reasonable monetary offer to resolve this matter.

     28. Accordingly, Progressive has breached its contract in failing to tender comprehensive

benefits, or in the alternative, to make any reasonable offer under the insurance policy.


                                                   4
                                                                                            Case ID: 190405027
       Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 10 of 62




      WHEREFORE, plaintiff demands judgment in an amount less than $50,000.00 plus attorney's

fees, interest, costs and such other relief as the Court deems appropriate.


                           COUNT II - Bad Faith —42 Pa. C.S.A. & 8371

    Plaintiffs, Michael and Patricia Brewer vs. Defendant, Progressive Direct Holdings, Inc.,
                         f/k/a Progressive Universal Insurance Company

     29. Plaintiffs incorporates by reference the allegations contained in Paragraphs 1 through

28 inclusive as fully as though the same were set forth herein at length.

      30. Defendant, Progressive, by and through its agents, servants, workmen and employees,

and particularly Canton Powers, had no reasonable basis to deny the payment of benefits under the

Comprehensive provision of the policy.

     31. Defendant, Progressive, by and through its agents, servants, workmen and employees,

has failed to properly evaluate the claim and has recklessly disregarded its duty to properly and

timely evaluate the claim for the purpose of tendering a reasonable offer.

      32. As a result, Defendant, Progressive, by and through its agents, servants, workmen and

employees, particularly Carlton Powers, has violated 42 Pa. C.S.A. § 8371 and is liable to Plaintiffs

for the sum of $10,577.52, plus interest on the claim from the date the claim was made at the prime

rate, plus 3%, punitive damages, costs and attorneys fees.

      WHEREFORE, Plaintiff demands a judgment in its favor and against Defendant, Progressive

Direct Holdings, Inc., f/k/a Progressive Universal Insurance Company, for interest on the claim

amount of $10,577.52 from the date the claim was made at the prime rate, plus 3%, punitive

damages, costs and attorney's fees.




                                                   5
                                                                                              Case ID: 190405027
        Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 11 of 62




                                     WILBRAHAM, LAWLER & BUBA, P.C.


DATE:      May 32O19                  BY:
                                            David C. Weinberg, Esquire
                                            Attorney for Plaintiffs




                                      6
                                                                         Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 12 of 62




                                           Verification


       Michael Brewer and Patricia Brewer, deposes and says that they are the Plaintiffs in the

within matter, that the facts set forth in the foregoing CIVIL ACTION are true and correct to the

best of their knowledge, information and belief and they take this Affidavit pursuant to the

penalties of 18 PA. C.S.A. §4904 relating to unswoni falsification to authorities.




                                                 PATRICIA BREWER




                                                                                           Case ID: 190405027
                    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 13 of 62
                                               1 1 14,       ,,                           U    UI

USTED ESTA ORDENADO COMPARECER EN Arbitration Hearing 1880 JFK Blvd. 5th fl. at 09:15 AM 02/14/2020 -


You must still comply with the notice below, USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA DEFENDERSE.
This matter will be heard by a Board of Arbitrators at the time, date and place specified but, if one or more parties is not present
at the hearing, the matter maybe heard at the same time and date before a judge of the court without the                  Vqr parties.
                                                                                                                           ~01 11
There is no right to a trial denovo on appeal from a decision entered by a Judge.
                                                                                                    Filed                         by the

                                                                                                        03



                                                     EXHIBIT
                                                       A




                                                                                                                      Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 14 of 62

                       748 NH 031


                       II 11 I II III I I II I II II I I I II




NEW HAMPSHIRE
BOAT AND PERSONAL WATERCRAFT POLICY




Form 2743 NH (03/16)




                                                PROGRESS/LIE
                                                                BOAT
                                                                       Case ID: 190405027
Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 15 of 62




                                                             Case ID: 190405027
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 16 of 62


                               CONTENTS
INSURING AGREEMENT

GENERAL DEFINITIONS

PART I - LIABILITY TO OTHERS
   Insuring Agreement                                                3
   Additional Definition                                             4
   Additional Payments                                               4
   Exclusions                                                        4
   Limits of Liability                                               6
   Other Insurance                                                   7

PART II- MEDICAL PAYMENTS COVERAGE
   Insuring Agreement                                                7
   Additional Definitions                                            7
   Exclusions                                                        8
   Limits of Liability                                               9
   Other Insurance                                                   9

PART III - UNINSURED BOATER COVERAGE
   Insuring Agreement                                                10
   Additional Definitions                                            10
   Exclusions                                                        11
   Limits of Liability                                               12
   Other Insurance                                                   13
   Arbitration                                                       13

PART IV - PHYSICAL DAMAGE COVERAGE
   Insuring Agreement - Collision Coverage                           14
   Insuring Agreement - Comprehensive Coverage                       14
   Additional Definitions                                            14
   Exclusions                                                        15
   Limits of Liability                                               18
   Insuring Agreement - Total Loss Replacement!
     Purchase Price Coverage                                         18
   Insuring Agreement - Agreed Value Coverage                        18
   Insuring Agreement - Wreckage Removal Coverage                    19
   Insuring Agreement - Mexico Coverage                              19
   Insuring Agreement - Watercraft Emergency Towing and
     Labor Coverage                                                  20
   Insuring Agreement - Roadside Assistance Coverage                 20
   Insuring Agreement - Disappearing Deductibles                     22
   Payment of Loss                                                   22
   Salvage                                                           23
   No Benefit to Bailee                                              23
Form 2748 NH (03/16)                i                            Case ID: 190405027
   Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 17 of 62


   Loss Payee Agreement                                             23
   Other Sources of Recovery                                        23
   Appraisal                                                        23

PART V - REPLACEMENT COST PERSONAL EFFECTS COVERAGE
   Insuring Agreement                                               24
   Additional Definitions                                           24
   Exclusions                                                       25
   Limits of Liability                                              27
   Payment of Loss                                                  27
   No Benefit to Bailee                                             28
   Other Sources of Recovery                                        28
   Appraisal                                                        28

PART VI - FISHING EQUIPMENT COVERAGE
   Insuring Agreement                                               28
   Additional Definitions                                           29
   Exclusions                                                       29
   Limits of Liability                                              31
   Payment of Loss               /
                                                                    31
   No Benefit to Bailee                                             32
   Other Sources of Recovery                                        32
   Appraisal                                                        32

PART VII - DUTIES IN CASE OF AN ACCIDENT OR LOSS                    32

PART VIII - GENERAL PROVISIONS
   Policy Period and Territory                                      33
   Changes                                                          33
   Duty to Report Changes                                           34
   Settlement of Claims                                             34
   Terms of Policy Conformed to Statutes                            34
   Transfer of Interest                                             34
   Your Warranties to Us Regarding Your Covered Watercraft          35
   Fraud or Misrepresentation                                       35
   Payment of Premium and Fees                                      35
   Cancellation                                                     35
   Cancellation Refund                                              36
   Nonrenewal                                                       36
   Legal Action Against Us                                          36
   Our Rights to Recover Payment                                    37
   Our Rights to Inspect                                            37
   Joint and Individual Interests                                   38
   Bankruptcy                                                       38




Form 2748 NH (03/16)                 ii                         Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 18 of 62


       NEW HAMPSHIRE BOAT AND PERSONAL WATERCRAFT POLICY

                              INSURING AGREEMENT

In return for your payment of the premium, we agree to insure you subject to all the
terms, conditions, and limitations of this policy. We will insure you for the coverages
and the limits of liability shown on this policy's declarations page. Your policy consists
of the policy contract, your insurance application, the declarations page, and all en-
dorsements to this policy.

                               GENERAL DEFINITIONS

The following definitions apply throughout the policy. Defined terms are printed in bold-
face type and have the same meaning whether in the singular, plural, or any other form.
1. "Additional watercraft" means a watercraft you become the owner of during
    the policy period that does not permanently replace a watercraft shown on the
     declarations page if:
    a. we insure all other watercraft you own;
    b. the additional watercraft is not covered by any other insurance policy;
     C. you notify us within 30 days of becoming the owner of the additional water-
           craft; and
     d. you pay any additional premium due.
     An additional watercraft will have the broadest coverage we provide for any Wa-
     tercraft shown on the declarations page other than Total Loss Replacement/Pur-
     chase Price Coverage or Agreed Value Coverage. We will provide basic Collision
     Coverage and Comprehensive Coverage for the additional watercraft instead
     of Total Loss Replacement/Purchase Price Coverage or Agreed Value Coverage.
     If you decide to add any coverage to this policy or increase your limits, these
     changes to your policy will not become effective until after you ask us, and we
     have agreed, to add the coverage or increase your limits. If you ask us to insure
     an additional watercraft more than 30 days after you become the owner, any
     coverage we provide will begin at the time you request coverage.
 2. "Bodily injury" means bodily harm, sickness, or disease, including death that
     results from bodily harm, sickness, or disease.
 3. "Covered watercraft" means:
     a. any watercraft shown on the declarations page for the coverages applicable
            to that watercraft;
     b. any additional watercraft; and
     c. any replacement watercraft.
 4. "Declarations page" means the document showing your coverages, limits of li-
      ability, covered watercraft, premium, and other policy-related information. The
      declarations page may also be referred to as the Boat Insurance Coverage Sum-
     mary.
 5. "Marine electronics" means electronic devices used for marine navigation or ma-
      rine communication, including, but not limited to, portable or handheld devices
      such as GPS.
Form 2748 NH (03/16)                         1                                       Case ID; 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 19 of 62


6. "Motor" means a motor or motors owned by you and designed to propel a cov-
    ered watercraft, including the following parts and accessories when supplied by
    the manufacturer:
    a. remote controls;
    b. electric harnesses;
    c. fuel containers; and
    d. batteries.
7.  "Occupying"       means in, on, entering, exiting, or proximate to a watercraft,
    or a non-motorized trailer which is designed to be towed on public roads by
    a land motor vehicle and designed for the transportation of a watercraft.
    "Occupying" includes being towed by a watercraft while the person is on a
    wake board, knee board, tube, air chair, or water skis. "Occupying" does not
    include in, on, entering, exiting, or proximate to a land motor vehicle.
8. "Permanent equipment' means equipment permanently installed on a covered
    watercraft using bolts or brackets, including slide-out brackets. "Permanent equip-
    ment" includes, but is not limited to, permanently installed:
    a. marine electronics;
    b. fish finders; and
    c. auxiliary trolling motors.
9. "Portable boating equipment' means detachable boating equipment owned by
    you and customarily kept in or on a covered watercraft for the maintenance or
    use of the watercraft. "Portable boating equipment" includes, but is not limited
     to:
    a. anchors;
    b. oars;
     c. sails;
     d. tarpaulins;
     e. extra fuel tanks;
     f. portable cook stoves;
     g. safety and life-saving equipment;
     h. deck chairs;
    I. water skis and other water sports equipment intended to be towed by a Wa-
          tercraft, including, but not limited to, wake boards, knee boards, tubes, and air
          chairs; and
     j. portable marine electronics.
10. "Property damage" means physical damage to, destruction of, or loss of use of
     tangible property.
11. "Relative" means a person residing in the same household as you, and related to
     you by blood, marriage, or adoption, and includes a ward, stepchild, or foster child.
     Your unmarried dependent children temporarily away from home will qualify as a
     relative if they intend to continue to reside in your household.
12. "Replacement watercraft" means a watercraft that permanently replaces a Wa-
     tercraft shown on the declarations page. A replacement watercraft will have
     the same coverage as the watercraft it replaces if the replacement watercraft is
     not covered by any other insurance policy. However:
     a. if the watercraft being replaced had coverage under Part IV - Physical Dam-
          age Coverage, such coverage will apply to the replacement watercraft only
Form 2748 NH (03/16)                         2                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 20 of 62


          during the first 30 days after you become the owner unless you notify us
          within that 30-day period that you want us to extend coverage beyond the
          initial 30 days; and
    b, if the watercraft being replaced had Total Loss Replacement/Purchase Price
          Coverage or Agreed Value Coverage, we will provide basic Collision Coverage
          and Comprehensive Coverage for the replacement watercraft instead of To-
          tal Loss Replacement/Purchase Price Coverage or Agreed Value Coverage.
    If the watercraft being replaced did not have coverage under Part IV - Physical
    Damage Coverage, such coverage may be added, but the replacement water-
    craft will have no coverage under Part IV until you notify us of the replacement
    watercraft and ask us to add the coverage. If you decide to add any coverage to
    this policy or increase your limits, these changes to your policy will not become
    effective until after you ask us, and we have agreed, to add the coverage or in-
    crease your limits.
13. "Seaworthy" means fit to withstand the foreseeable and expected conditions of
    weather, wind, waves, and the rigors of normal and foreseeable use in whatever
    type of waters a watercraft will be located. For a watercraft to be considered
    seaworthy, you must (without limitation):
    a. exercise due diligence to properly manage the watercraft;
    b. comply with all federal safety standards and provisions; and
    c. follow all customary and manufacturer-recommended maintenance guide-
           lines.
14. 'Trailer" means a non-motorized trailer owned by you that is shown on the decla-
    rations page and which is designed to be towed on public roads by a land motor
     vehicle and designed for the transportation of a covered watercraft.
15. "Watercraft" means a boat or other craft that is designed for use on water and has
     a valid manufacturer's or state-assigned hull identification number.
16. "We", "us", and "our" mean the underwriting company providing the insurance, as
     shown on the declarations page.
17. "You" and "your" mean:
     a. a person shown as a named insured on the declarations page; and
     b. the spouse of a named insured if residing in the same household.
     If the spouse ceases to be a resident of the same household during the policy
     period or prior to the inception of this policy, the defined terms "you" and "your"
     under this policy shall apply to such spouse only until the earliest of:
     a. the end of the 90-day period following the spouse's change in residency;
     b. the effective date of another policy listing the spouse as a named insured; or
     c. the end of the policy period.

                          PART I - LIABILITY TO OTHERS

INSURING AGREEMENT

If you pay the premium for this coverage, we will pay damages for bodily injury and
property damage for which an insured person becomes legally responsible be-
cause of an accident.
Form 2748 NH (03/16)                       3                                      Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 21 of 62


Damages include prejudgment interest awarded against an insured person.

We will settle or defend, at our option, any claim for damages covered by this Part I.

ADDITIONAL DEFINITION

When used in this Part I:
Insured person" means:
a. you or a relative with respect to an accident arising out of the ownership, mainte-
    nance, or use of a watercraft or trailer;
b. any person with respect to an accident arising out of that person's use of a cov-
    ered watercraft or trailer with the permission of you or a relative;
c. any person or organization with respect only to vicarious liability for the acts or
    omissions of a person described in a. or b. above; and
d. any Additional Interest Insured shown on the declarations page with respect only
    to its liability for the acts or omissions of a person described in a. or b. above.

ADDITIONAL PAYMENTS

In addition to our limit of liability, we will pay for an insured person:
1. all expenses that we incur in the settlement of any claim or defense of any lawsuit;
2. interest accruing after entry of judgment, until we have paid, offered to pay, or
    deposited in court that portion of the judgment which does not exceed our limit
    of liability. This does not apply if we have not been given notice of suit or the op-
    portunity to defend an insured person;
3. the premium on any appeal bond or attachment bond required in any lawsuit we
    defend. We have no duty to purchase a bond in an amount exceeding our limit of
    liability, and we have no duty to apply for or furnish these bonds;
4. up to $250 for a bail bond required because of an accident resulting in bodily
    injury or property damage covered under this Part I. We have no duty to apply
     for or furnish this bond; and
5. reasonable expenses, including loss of earnings up to $200 per day, incurred at
     our request.

EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
PART I.

Coverage under this Part I, including our duty to defend, will not apply to any insured
person for:
1. bodily injury or property damage arising out of the ownership, maintenance, or
   use of any watercraft or trailer while being used:
   a. to carry persons or property for compensation or a fee;
   b. in any illegal transportation or trade; or
   c. in any business or occupation.
   Subparts a. and c. of this exclusion do not apply to use of a watercraft or trailer
   for tournament fishing;
Form 2748 NH (03/16)                       4                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 22 of 62


2. any liability assumed under any contract or agreement by you or a relative. How-
    ever, this exclusion does not apply to liability that would attach itself in the absence
    of the contract or agreement;
3. bodily injury to an employee of that insured person arising out of or within the
    course of employment. This exclusion does not apply to domestic employees if
    benefits are neither paid nor required to be provided under workers' compensa-
    tion, disability benefits, or similar laws;
4. bodily injury or property damage resulting from, or sustained during practice or
    preparation for:
    a. any pre-arranged or organized racing, stunting, speed, or demolition contest
          or activity; or
    b. any driving, riding, navigation, piloting, or boating activity conducted on a per-
          manent or temporary racecourse.
    This exclusion does not apply to bodily injury or property damage resulting from
    the use of a sailboat in any pre-arranged or organized racing or speed contest, or
    in practice or preparation for any such contest;
5. bodily injury or property damage due to a nuclear reaction or radiation;
6. bodily injury or property damage for which insurance:
    a. is afforded under a nuclear energy liability insurance contract; or
    b. would be afforded under a nuclear energy liability insurance contract but for its
           termination upon exhaustion of its limit of liability;
7. bodily injury or property damage caused by an intentional act of that insured
    person, or at the direction of that insured person, even if the actual injury or
    damage is different than that which was intended or expected;
8. property damage to any property owned by, rented to, being transported by, used
    by, or in the charge of that insured person. The term "property" includes, without
    limitation, any covered watercraft and any watercraft other than a covered Wa-
     tercraft. This exclusion does not apply to a launching ramp, dock, mooring device
     or boat storage house rented by you;
9. bodily injury or property damage arising out of the ownership, maintenance,
     or use of any watercraft or trailer owned by you or furnished or available for your
     regular use, other than a covered watercraft or trailer for which this coverage has
     been purchased;
10. bodily injury or property damage arising out of the ownership, maintenance,
     or use of any watercraft or trailer owned by a relative or furnished or available for
     the regular use of a relative, other than a covered watercraft or trailer for which
     this coverage has been purchased. This exclusion does not apply to your mainte-
     nance or use of such watercraft or trailer;
11, bodily injury or property damage arising out of your or a relative's use of a
     watercraft or trailer, other than a covered watercraft or trailer for which this cover-
     age has been purchased, without the permission of the owner of the watercraft or
     trailer or the person in lawful possession of the watercraft or trailer;
 12. bodily injury or property damage arising out of the use of a covered watercraft
     or trailer while leased or rented to others or given in exchange for any compensa-
      tion. This exclusion does not apply to the operation of a covered watercraft or
      trailer by you or a relative;
 13. punitive or exemplary damages;
Form 2748 NH (03/16)                         5                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 23 of 62


14. bodily injury or property damage arising out of para-sailing, kite skiing, or any
    other activity involving a device designed for flight;
15. bodily injury or property damage that occurs because a covered watercraft is
    not in seaworthy condition;
16. bodily injury or property damage arising out of an accident involving a water-
    craft or trailer while being towed by or carried by a land motor vehicle;
17 payment for bodily injury, or any other payment or obligation, to any person eli-
    gible to receive any benefits required to be provided by you under the Jones Act
    or Federal Longshoremen's and Harbor Workers' Compensation Act; or
18. bodily injury or property damage arising out of an accident while using a water-
    craft as a primary or permanent residence.

LIMITS OF LIABILITY

The limit of liability shown on the declarations page for liability coverage is the most
we will pay regardless of the number of:
1. claims made;
2. covered watercraft;
3. insured persons;
4. lawsuits brought;
5. watercraft or trailers involved in the accident;
6. premiums paid; or
7 trailers.

If your declarations page shows a split limit:
1. the amount shown for "each person" is the most we will pay for all damages due to
     bodily injury to one person resulting from any one accident;
2. subject to the "each person" limit, the amount shown for "each accident" is the
     most we will pay for all damages due to bodily injury sustained by two or more
     persons in any one accident; and
3. the amount shown for "property damage" is the most we will pay for the total of all
     property damage resulting from any one accident.

The "each person" limit of liability applies to the total of all claims made for bodily in-
jury to a person and all claims of others derived from such bodily injury, including,
but not limited to, emotional injury or mental anguish resulting from the bodily injury
of another or from witnessing the bodily injury to another, loss of society, loss of com-
panionship, loss of services, loss of consortium, and wrongful death.

If the declarations page shows that "combined single limit" or "CSL!' applies, the
amount shown is the most we will pay for the total of all damages resulting from any
one accident. However, without changing this limit of liability, we will comply with any
law that requires us to provide any separate limits.

No one is entitled to duplicate payments for the same elements of damages, except for
payments made under Part II - Medical Payments Coverage of this policy.
Form 2748 NH (03/16)                        6                                        Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 24 of 62


Any payment to a person under this Part I will be reduced by any payment to that per-
son under Part III - Uninsured Boater Coverage.

If multiple boat and personal watercraft policies issued by us are in effect for you, we
will pay no more than the highest limit of liability for this coverage available under any
one policy.

A watercraft and:
1, a trailer which the watercraft is in or on;
2. a trailer to which the watercraft is attached;
3. a trailer which the watercraft is in the process of being placed onto or into; or
4. a trailer from which the watercraft is in the process of being removed;
are considered one watercraft for purposes of determining the limits of liability under
this Part I. Therefore, the limits of liability will not be increased for an accident involving
a watercraft and trailer in any of the aforementioned circumstances.

If you are legally required to pay for the cost of any attempted or actual raising, remov-
al, towing, or destruction of the wreckage of a covered watercraft or a watercraft of
others, then we will pay under this Part I up to the limit of liability for property damage,
reduced by any other amounts paid or payable under this Part I for property damage.
However, if Wreckage Removal Coverage applies under Part IV - Physical Damage
Coverage, we will pay for the cost of any attempted or actual raising, removal, towing,
or destruction of the wreckage of a covered watercraft pursuant to the limits set forth
in the Wreckage Removal Coverage.

OTHER INSURANCE

If there is any other applicable liability insurance or bond, we will pay only our share of
the damages. Our share is the proportion that our limit of liability bears to the total of
all applicable limits. However, any insurance we provide for a watercraft or trailer, other
than a covered watercraft or trailer, will be excess over any other collectible insur-
ance, self-insurance, or bond.

                     PART II- MEDICAL PAYMENTS COVERAGE

INSURING AGREEMENT

If you pay the premium for this coverage, we will pay the reasonable expenses in-
curred for necessary medical services received within three years from the date of an
accident involving a watercraft or trailer because of bodily injury:
1. sustained by an insured person; and
2. caused by that accident,

ADDITIONAL DEFINITIONS

When used in this Part II:
1. "Insured person" means:
   a. you or a relative:
       (i) while occupying a watercraft or trailer; or

Form 2748 NH (03/16)                           7                                         Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 25 of 62


       (ii) when struck, while not occupying a watercraft, by a:
             (a) watercraft; or
             (b) trailer designed to transport a watercraft and to be towed on public
                 roads by a land motor vehicle; and
   b. any other person while occupying a covered watercraft or trailer with the
       permission of you or a relative.
2. "Medical services" means medical, surgical, funeral, dental, x-ray, ambulance,
   hospital, and professional nursing services, and includes the cost of eyeglasses,
   hearing aids, pharmaceuticals, and orthopedic and prosthetic devices. Except for
   funeral services, medical services must be rendered by a licensed or certified
   healthcare provider.

EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
PART II.

Coverage under this Part II will not apply to bodily Injury:
1. sustained by any person while occupying a covered watercraft or trailer while it
    is being used:
    a. to carry persons or property for compensation or a fee;
    b, in any illegal transportation or trade; or
    c. in any business or occupation.
    Subparts a. and c. of this exclusion do not apply to use of a covered watercraft or
    trailer for tournament fishing;
2. if workers' compensation benefits, or similar benefits, are available for the bodily
    injury under any state, federal, or maritime law;
3. to any person resulting from, or sustained during practice or preparation for:
    a. any pre-arranged or organized racing, stunting, speed, or demolition contest
          or activity; or
    b.    any  driving, riding, navigation, piloting, or boating activity conducted on a per-
          manent or temporary racecourse.
    This exclusion does not apply to bodily injury resulting from the use of a sailboat
    in any pre-arranged or organized racing or speed contest, or in practice or prepa-
    ration for any such contest;
4. due to a nuclear reaction or radiation;
5. for which insurance:
    a. is afforded under a nuclear energy liability insurance contract; or
    b. would be afforded under a nuclear energy liability insurance contract but for its
           termination upon exhaustion of its limit of liability;
6. sustained by any person while occupying any watercraft or trailer while located
     for use as a residence or premises;
7. sustained by any person while occupying or when struck by any watercraft or
     trailer owned by you or furnished or available for your regular use, other than a
     covered watercraft or trailer for which this coverage has been purchased;
8. sustained by any person while occupying or when struck by any watercraft or
     trailer owned by a relative or furnished or available for the regular use of a rela-

Form 2748 NH (03/16)                          8                                        Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 26 of 62


    five, other than a covered watercraft or trailer for which this coverage has been
    purchased. This exclusion does not apply to you;
9. to you or a relative while occupying any watercraft or trailer, other than a cov-
     ered watercraft or trailer, without the permission of the owner of the watercraft or
    trailer or the person in lawful possession of the watercraft or trailer;
10. to any person while occupying a covered watercraft or trailer while leased or
     rented to others or given in exchange for any compensation. This exclusion does
     not apply to the operation of a covered watercraft or trailer by you or a relative;
11. caused directly or indirectly by:
     a. war (declared or undeclared) or civil war;
     b. warlike action by any military force of any government, sovereign, or other
          authority using military personnel or agents. This includes any action taken to
          hinder or defend against an actual or expected attack; or
     c, insurrection, rebellion, revolution, usurped power, or any action taken by a gov-
          ernmental authority to hinder or defend against any of these acts;
12. arising out of para-sailing, kite skiing, or any other activity involving a device de-
     signed for flight;
13. sustained by any person while a watercraft or trailer is being towed by or carried by
     a land motor vehicle; or
14. that occurs because the covered watercraft is not in seaworthy condition.

LIMITS OF LIABILITY

The limit of liability shown on the declarations page for Medical Payments Coverage
is the most we will pay for each insured person injured in any one accident regardless
of the number of:
1. claims made;
2. covered watercraft;
3. insured persons;
4. lawsuits brought;
5. watercraft or trailers involved in the accident;
6. premiums paid; or
 Z trailers.

If multiple boat and personal watercraft policies issued by us are in effect for you, we
will pay no more than the highest limit of liability for this coverage available under any
one policy.

OTHER INSURANCE

If there is other applicable medical payments insurance, we will pay only our share of
the loss. Our share is the proportion that our limit of liability bears to the total of all ap-
plicable limits. However, any insurance we provide for an insured person occupying
a watercraft or trailer, other than a covered watercraft or trailer, will be excess over
any other insurance providing payments for medical services.


Form 2748 NH (03/16)                          9                                         Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 27 of 62


                    PART III - UNINSURED BOATER COVERAGE

INSURING AGREEMENT

If you pay the premium for this coverage, we will pay for damages that an insured
person is legally entitled to recover from the owner or operator of an uninsured Wa-
tercraft because of bodily injury:
1. sustained by an insured person;
2. caused by an accident; and
3. arising out of the ownership, maintenance, or use of an uninsured watercraft.

We will pay under this Part Ill only after the limits of liability under all applicable bodily
injury liability bonds and policies have been exhausted by payment of judgments or
settlements.

Any judgment or settlement for damages against an owner or operator of an unin-
sured watercraft that arises out of a lawsuit brought without our written consent is not
binding on us.

ADDITIONAL DEFINITIONS

When used in this Part Ill, whether in the singular, plural, or possessive:
1. Insured person" means:
   a. you or a relative;
   b. any person while operating a covered watercraft with the permission of you
       or a relative;
   c. any person occupying, but not operating, a covered watercraft or a trailer;
       and
   d. any person who is entitled to recover damages covered by this Part lii be-
       cause of bodily injury sustained by a person described in a., b., or c. above.
2. "Uninsured watercraft" means a watercraft of any type:
   a. to which no bodily injury liability bond or policy applies at the time of the ac-
       cident;
   b. to which a bodily injury liability bond or policy applies at the time of the ac-
       cident, but the bonding or insuring company:
       (I) denies coverage; or
       (ii) is or becomes insolvent;
   c. that is a watercraft whose operator or owner cannot be identified and which
       causes an accident resulting in bodily injury, provided that the insured per-
       son, or someone on his or her behalf, reports the accident to the coast guard,
       police, or other civil authority within 24 hours or as soon as practicable after
       the accident;
   d. to which a bodily injury liability bond or policy applies at the time of the acci-
       dent, but the sum of all applicable limits of liability for bodily injury is less than
       the coverage limit for Uninsured Boater Coverage shown on the declarations
       page; or

Form 2748 NH (03/16)                          10                                        Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 28 of 62


    e. to which a bodily injury liability bond or policy applies at the time of the ac-
         cident, but the sum of the limits of liability for bodily injury under all applicable
         policies or bonds has been reduced by payments for bodily injury to persons
         injured in the accident, other than an insured person, to less than the cover-
         age limit for Uninsured Motorist Coverage shown on the declarations page.
    An "uninsured watercraft" does not Include any watercraft, trailer, or equipment:
    a. owned by you or a relative or furnished or available for the regular use of you
         or a relative;
    b. owned or operated by a self-insurer, except a self-insurer that is or becomes
         insolvent;
    c. while located for use as a permanent or primary residence;
    d. owned by any governmental unit or agency;
    e. that is a covered watercraft or trailer; or
    f. that is being towed by or carried by a land motor vehicle.

EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
PART Ill.

Coverage under this Part ill will not apply to:
1. bodily injury sustained by any person while using or occupying a covered Wa-
   tercraft or trailer while being used:
   a. to carry persons or property for compensation or a fee;
   b. in any illegal transportation or trade; or
   c. in any business or occupation.
   Subparts a. and c. of this exclusion do not apply to use of a covered watercraft or
   trailer for tournament fishing;
2. bodily injury sustained by any person while using or occupying a watercraft or
   trailer that is owned by or available for the regular use of you or a relative. This
   exclusion does not apply to a covered watercraft or trailer that is insured under
    this Part Ill;
3. bodily injury sustained by you or a relative while using any watercraft or trailer,
    other than a covered watercraft or trailer, without the permission of the owner of
    the watercraft or trailer or the person in lawful possession of the watercraft or trailer;
4. directly or indirectly benefit any insurer or self-insurer under any of the following or
    similar laws:
    a. workers' compensation law;
    b. disability benefits law;
    c. Jones Act; or
    d. Federal Longshoremen's and Harbor Workers' Compensation Act;
5. any punitive or exemplary damages;
6. bodily injury sustained by any person if that person or the legal representative of
    that person settles without our written consent;
7 bodily injury sustained by any person resulting from, or sustained during practice
    or preparation for:
    a. any pre-arranged or organized racing, stunting, speed, or demolition contest
         or activity; or
Form 2748 NH (03/16)                          11                                        Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 29 of 62


    b.  any driving, riding, navigation, piloting, or boating activity conducted on a per-
        manent or temporary racecourse.
   This exclusion does not apply to bodily injury resulting from the use of a sailboat
   in any pre-arranged or organized racing or speed contest, or in practice or prepa-
   ration for any such contest;
8. bodily injury sustained by any person while using or occupying:
   a. a para-sail, kite ski, or any other device designed for flight;
   b. a covered watercraft or trailer while leased or rented to others or given in
        exchange for any compensation; or
   c. a covered watercraft or trailer without the express or implied permission of
        you, a relative, or the owner of the covered watercraft or trailer; or
9. any accident involving a watercraft or trailer that is being towed by or carried by a
   land motor vehicle.

LIMITS OF LIABILITY

The limit of liability shown on the declarations page for Uninsured Boater Coverage
is the most we will pay regardless of the number of:
1. claims made;
2. covered watercraft;
3, insured persons;
4. lawsuits brought;
5. watercraft or trailers involved in the accident;
6. premiums paid; or
7. trailers.

If the declarations page shows that "combined single limit" or "CSL" applies, the
amount shown is the most we will pay for all damages resulting from any one accident.
However, without changing this total limit of liability, we will comply with any law that
requires us to provide any separate limits.

If your declarations page shows a split limit:
1. the amount shown for 'each person" is the most we will pay for all damages due to
     bodily injury to one person resulting from any one accident; and
2. subject to the "each person" limit, the amount shown for "each accident" is the
     most we will pay for all damages due to bodily injury sustained by two or more
     persons in any one accident.

The "each person" limit of liability includes the total of all claims made for bodily injury
to an insured person and all claims of others derived from such bodily injury, includ-
ing, but not limited to, emotional injury or mental anguish resulting from the bodily
injury of another or from witnessing the bodily injury to another, loss of society, loss
of companionship, loss of services, loss of consortium, and wrongful death.

The Limits of Liability under this Part Ill shall be reduced by all sums:
1. paid because of bodily injury by or on behalf of any persons or organizations that
    may be legally responsible; and
2. paid or payable under Part I - Liability To Others.
Form 2748 NH (03/16)                        12                                        Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 30 of 62


No one will be entitled to duplicate payments for the same elements of damages, ex-
cept for any payments made under Part II - Medical Payments Coverage of this policy.

If multiple boat and personal watercraft policies issued by us are in effect for you, we
will pay no more than the highest limit of liability for this coverage available under any
one policy.

OTHER INSURANCE

If there is other applicable uninsured or underinsured boater coverage or similar cover-
age, we will pay only our share of the damages. Our share is the proportion that our
limit of liability bears to the total of all available coverage limits. However, any insurance
we provide with respect to a watercraft that is not a covered watercraft, or with respect
to a trailer that is not a trailer, will be excess over any other uninsured or underinsured
boater coverage or similar coverage.

ARBITRATION

If we and an insured person cannot agree on:
1. the legal liability of the operator or owner of an uninsured watercraft; or
2. the amount of the damages sustained by the insured person;
this will be determined by arbitration if we and the insured person mutually agree to
arbitration prior to the expiration of the bodily injury statute of limitations in the state in
which the accident occurred, or the bodily injury statute of limitations in New Hampshire,
whichever is greater. If an agreement to arbitrate is not made, then the insured person
may file suit in a court of competent jurisdiction.

In the event of arbitration, the parties will select one arbitrator to hear the arbitration.
If the two parties cannot agree on the single arbitrator within 30 days, then on joint
application by the insured person and us, the arbitrator will be appointed by a court
having jurisdiction.

Each party will pay any expenses it incurs. The costs and fees of the arbitrator will be
shared equally.

Unless both parties agree otherwise, arbitration will take place in the county in which
the insured person resides. Local rules of procedure and evidence will apply.

Subject to a party's statutory right to judicial relief under the law, the decision of the
arbitrator will be binding with respect to a determination of:
1. the legal liability of the operator or owner of an uninsured watercraft; and
2. the amount of the damages sustained by the insured person.
The arbitrator will have no authority to award an amount in excess of the limit of liability.

We and an insured person may agree to an alternate form of arbitration.


Form 2748 NH (03/16)                          13                                         Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 31 of 62


                   PART IV - PHYSICAL DAMAGE COVERAGE

INSURING AGREEMENT- COLLISION COVERAGE

If you pay the premium for this coverage, we will pay for sudden, direct and accidental
loss to a covered watercraft resulting from collision.

INSURING AGREEMENT - COMPREHENSIVE COVERAGE

If you pay the premium for this coverage, we will pay for sudden, direct and accidental
loss to a covered watercraft that is not caused by collision.

A loss not caused by collision includes:
1. impact with an animal (including a bird);
2. explosion or earthquake;
3. fire;
4. malicious mischief or vandalism;
5. missiles or falling objects;
6. riot or civil commotion;
7. theft or larceny;
8. windstorm, hail, water, or flood; or
9. breakage of glass not caused by collision.

ADDITIONAL DEFINITIONS

When used in this Part IV:
1. "Agreed value" means the "agreed value" as shown on the declarations page.
2. "Collision" means the upset of a watercraft or trailer or its impact with another
   watercraft or object. Collision includes those collisions caused by the failure of a
   line or mooring device securing a watercraft, other than such failures resulting
   from a:
   a. windstorm;
   b. flood;
   c. hailstorm;
   d. rainstorm; or
   e. thunderstorm or other weather event;
   for which a governmental agency issued a watch, warning, advisory, or similar
   notice.
3. "Covered watercraft' means a "covered watercraft" as defined in the "General
   Definitions" section of this policy, including the following components:
   a. motor(s);
   b. permanent equipment even if temporarily stored ashore;
   c, portable boating equipment while used with the covered watercraft or
        while temporarily stored ashore; and
   d. trailer.
4. "Purchase price" means the "purchase price" as shown on the declarations
   page.
Form 2748 NH (03/16)                      14                                      Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 32 of 62


EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
PART IV.

Coverage under this Part IV will not apply for loss:
1. to any watercraft or trailer while being used:
    a. to carry persons or property for compensation or a fee;
    b. in any illegal transportation or trade; or
    c. in any business or occupation.
    Subparts a. and c. of this exclusion do not apply to use of a covered watercraft or
    trailer for tournament fishing;
2. that occurs because a covered watercraft is not in seaworthy condition;
3. resulting from, or sustained during practice or preparation for:
    a. any pre-arranged or organized racing, stunting, speed, or demolition contest
         or activity; or
    b. any driving, riding, navigation, piloting, or boating activity conducted on a per-
         manent or temporary racecourse.
    This exclusion does not apply to loss resulting from the use of a sailboat in any
    pre-arranged or organized racing or speed contest, or in practice or preparation for
    any such contest;
4. to any watercraft or trailer for which insurance:
    a. is afforded under a nuclear energy liability insurance contract; or
    b. would be afforded under a nuclear energy liability insurance contract but for its
         termination upon exhaustion of its limit of liability;
5. due to destruction or confiscation of a covered watercraft by governmental or civil
    authorities because you or any relative engaged in illegal activities;
6. caused by an intentional act committed by or at the direction of you, a relative,
    or the owner of a covered watercraft, even if the actual damage is different than
    that which was intended or expected. However, this exclusion shall not apply to a
    loss to a covered watercraft to the extent of the legal interest of a named insured,
    or the spouse of a named insured if residing in the same household at the time of
    loss, if such individual had no knowledge of or participation in the intentional act
     and did not engage in fraudulent conduct in connection with the loss;
7 caused directly or indirectly by:
     a. wear and tear;
     b. gradual deterioration of any kind including, but not limited to, weathering, rust,
          corrosion, mold, wet or dry rot, osmosis, delamination, or blistering;
     c. dock rash or other gradual marring or scratching;
     d. mechanical, electrical, or structural breakdown; or
     e. any design, manufacturing, or latent defect;
     of any watercraft. This exclusion does not apply:
     a. if the damage results from the theft of a covered watercraft; or
     b. to ensuing loss caused by consequential sinking, burning, explosion or colli-
          sion of a covered watercraft;
 8. due and confined to:
     a. wear and tear;
Form 2748 NH (03/16)                        15                                      Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 33 of 62



    b. mechanical, electrical, or structural breakdown; or
    c. any design, manufacturing, or latent defect;
    of any trailer;
9. caused directly or indirectly by:
    a. insects, birds, or other animals, including rodents and other types of vermin,
          unless the covered watercraft sustaining the loss was secured with a fitted
          cover at the time of the loss;
    b. marine life; or
     c. smog, humidity, mildew, mold, ice, freezing, thawing, or extremes of tempera-
          ture.
    This exclusion does not apply to:
     a. loss resulting from impact with an animal or marine life; or
    b, ensuing loss caused by consequential sinking, burning, explosion or collision
          of a covered watercraft;
10. due to theft or conversion of a covered watercraft:
     a. by you, a relative, or any resident of your household;
     b. prior to its delivery to you or a relative; or
     c. while on a trailer and in the care, custody, or control of anyone engaged pri-
          marily in the business of selling the covered watercraft while the covered
          watercraft is left in an unsecured condition or location for purposes of selling;
     Subpart a. of this exclusion shall not apply to a toss to a covered watercraft to the
     extent of the legal interest of a named insured, or the spouse of a named insured
     if residing in the same household at the time of the loss, if such individual had no
     knowledge of or participation in the intentional act and did not engage in fraudulent
     conduct in connection with the loss;
11. to any personal property other than a covered watercraft;
12. to a covered watercraft for diminution of value;
13. to a covered watercraft while it is leased or rented to others or given in exchange
     for any compensation. This exclusion does not apply to the operation of a covered
     watercraft by you or a relative;
14. to a covered watercraft if repairs are made in Mexico, except for those repairs
     that must be performed in Mexico in order to return the covered watercraft to the
     United States;
15. caused directly or indirectly by:
     a. war (declared or undeclared) or civil war; or
     b. insurrection, rebellion, or revolution;
16. arising out of an accident while using a watercraft as a primary or permanent
     residence; or
17 that occurs because a covered watercraft has not been properly winterized in
     accordance with the manufacturer's specifications, subject to local customs.

LIMITS OF LIABILITY

1.   The limit of liability for loss to a covered watercraft is the lowest of:
     a. the actual cash value of the stolen or damaged property at the time of the loss,
         reduced by the applicable deductible. If the stolen or damaged property was

Form 2748 NH (03/16)                        16                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 34 of 62


          an additional watercraft or replacement watercraft, the actual cash value
          for purposes of this subparagraph a. will not exceed the watercraft value shown
          on your declarations page unless you have notified us of the additional
          watercraft or replacement watercraft and paid any additional premium due;
     b. the amount necessary to replace the stolen or damaged property, reduced by
          the applicable deductible;
     c. the amount necessary to repair the damaged property to its pre-loss condi-
          tion, reduced by the applicable deductible; or
     d. the amount shown on the declarations page for that covered watercraft.
2.   Payments for loss to a covered watercraft are subject to the following provisions:
     a. Coverage for permanent equipment and portable boating equipment will
          not cause our limit of liability for loss to a watercraft under this Part IV to be
          increased to an amount in excess of the actual cash value of the watercraft,
          including its permanent equipment and portable boating equipment.
     b. A deductible of $250 shall apply to each loss to a trailer. However, no deduct-
          ible shall apply for loss to a trailer if you have incurred any other deductible
          under Collision Coverage or Comprehensive Coverage for the same loss.
     c. A deductible of $500 shall apply to each loss to marine electronics. How-
           ever, no deductible shall apply for loss to marine electronics if you have
          incurred any other deductible under Collision Coverage or Comprehensive
          Coverage for the same loss.
     d. If two or more deductibles apply to any one covered loss, only the lowest de-
           ductible will apply.
     e. In determining the amount necessary to repair damaged property to its pro-
           loss condition, the amount to be paid by us:
           (i) will not exceed the prevailing competitive labor rates charged in the area
                 where the property is to be repaired, and the cost of repair or replace-
                 ment parts and equipment, as reasonably determined by us; and
           (ii) will be based on the cost of repair or replacement parts and equipment
                 which will be of like kind and quality.
     f. We may make reductions for unrepaired prior damage in determining the
           amount of loss.
     g. In the event of a loss to part of a pair, set or series of objects, pieces, or pan-
            els, we may elect to:
            (i) pay to repair or replace any part needed to restore the pair, set, or series
                 to its pre-loss condition, reduced by the applicable deductible; or
            (ii) pay the cost of a substitute part that reasonably matches the remainder
                 of the pair, set, or series, reduced by the applicable deductible.
            We have no obligation to repair or replace the entire pair, set, or series if only
            a portion is lost or damaged.
3.   If there is more than one covered watercraft, coverage will be provided as speci-
     fied on the declarations page as to each covered watercraft.
4.    In the event of a loss to an inflatable covered watercraft, we will pay for repairs
     made in accordance with the manufacturer's specifications or accepted repair
      practices, including repairs by airtight patch or similar method.
5.    Duplicate recovery for the same elements of damages is not permitted.
Form 2748 NH (03/16)                          17                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 35 of 62



INSURING AGREEMENT -TOTAL LOSS REPLACEMENT/
PURCHASE PRICE COVERAGE

If you pay the premium for this coverage for a covered watercraft, then subsection 1.
of the Limits of Liability provision under this Part IV shall not apply, and the following
provision shall apply to a loss to that covered watercraft:

1.   The limit of liability for a covered watercraft for which Total Loss Replacement!
     Purchase Price Coverage was purchased is as follows:
     a. for a loss that we determine to be a total loss to the covered watercraft:
         (i) if the covered watercraft is, at the time of the total loss, the current model
               year or the first through fourth preceding model year, and:
               (a) you replace the covered watercraft, our limit of liability shall be the
                    cost, as determined by us, of a replacement watercraft that is:
                    (1) to the extent possible, the same make, class, size, and type as,
                          and which contains comparable equipment to, the covered Wa-
                          tercraft; and
                    (2) of any model year, as determined by us, but no older than the
                          model year of the covered watercraft;
                    reduced by the applicable deductible; or
               (b) you do not replace the covered watercraft, our limit of liability shall
                    be the purchase price for the covered watercraft, reduced by the
                    applicable deductible; or
         (ii) if the covered watercraft is, at the time of the total loss, the fifth preced-
               ing model year or older, our limit of liability shall be the purchase price,
               reduced by the applicable deductible;
     b. for a loss to the covered watercraft that we determine to not be a total loss,
         our limit of liability is the lowest of:
         (i) the amount necessary to replace the stolen or damaged property, re-
               duced by the applicable deductible;
         (ii) the amount necessary to repair the damaged property to its pre-loss con-
               dition, reduced by the applicable deductible; or
         (iii) the purchase price for the covered watercraft, reduced by the appli-
               cable deductible.

INSURING AGREEMENT -AGREED VALUE COVERAGE

If you pay the premium for this coverage for a covered watercraft, then subsection 1.
of the Limits of Liability provision under this Part IV shall not apply, and the following
provision shall apply to a loss to that covered watercraft:

1. The limit of liability for a covered watercraft for which Agreed Value Coverage
    was purchased is as follows:
    a. for a loss that we determine to be a total loss to the covered watercraft, our
        limit of liability is the agreed value for the covered watercraft, reduced by the
        applicable deductible;

Form 2748 NH (03/16)                         18                                       Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 36 of 62


    b.   for a loss to the covered watercraft that we determine to not be a total loss,
         our limit of liability is the lowest of:
         (i) the amount necessary to replace the stolen or damaged property, re-
               duced by the applicable deductible;
         (ii) the amount necessary to repair the damaged property to its pre-loss con-
               dition, reduced by the applicable deductible; or
         (iii) the agreed value for the covered watercraft, reduced by the applicable
               deductible.

INSURING AGREEMENT - WRECKAGE REMOVAL COVERAGE

If you pay the premium for Collision Coverage and Comprehensive Coverage, we will
pay reasonable costs incurred by you for any attempted or actual raising, removal, tow-
ing, or destruction of the wreckage of a covered watercraft resulting from any loss for
which Collision Coverage or Comprehensive Coverage is provided under this Part IV.

If you are legally required to raise, remove, tow, or destroy the wreckage, our limit of
liability for costs incurred shall not exceed the sum of:
1. the limit of liability for property damage coverage, if any, shown on the declara-
      tions page for such covered watercraft, reduced by any amounts paid or pay-
      able for property damage under Part I - Liability To Others;
2. the agreed value, purchase price, or amount shown on the declarations page
      for that covered watercraft, reduced by the amount paid or payable under this
      Part IV for loss to the covered watercraft and by the applicable Collision Cover-
      age or Comprehensive Coverage deductible; and
3. five percent of the agreed value, purchase price, or amount shown on the dec-
      larations page for that covered watercraft.

If you are not legally required to raise, remove, tow, or destroy the wreckage, our limit
of liability for costs incurred shall not exceed the sum of:
1. the agreed value, purchase price, or amount shown on the declarations page
      for that covered watercraft, reduced by the amount paid or payable under this
      Part IV for loss to the covered watercraft and by the applicable Collision Cover-
      age or Comprehensive Coverage deductible; and
2. five percent of the agreed value, purchase price, or amount shown on the dec-
      larations page for that covered watercraft.

INSURING AGREEMENT - MEXICO COVERAGE

In addition to the territory specified in Part VIII - General Provisions, if you pay the
premium for Collision Coverage and Comprehensive Coverage, coverage under this
Part IV shall apply to any loss meeting the requirements for coverage under this Part IV
that occurs within any state, territory, or possession of Mexico, including ocean waters
within 75 nautical miles of its coast. Payment for any loss covered under this Part IV
that occurs in Mexico will be made in the United States. If a covered watercraft must
be repaired in Mexico, we will pay only for those repairs that must be performed in
Form 2748 NH (03/16)                       19                                      Case ID: 190405027
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 37 of 62



order to return the covered watercraft to the United States and we will not pay more
than the reasonable cost for such repairs usually charged at the nearest port of call in
the United States.

This Mexico Coverage does not apply if liability insurance from a licensed Mexican
insurance company is not in force at the time of loss.

The covered watercraft shall not remain in any state, territory, possession, or territo-
rial waters of Mexico for more than 30 consecutive days. If the covered watercraft
remains in any state, territory, possession, or territorial waters of Mexico for more than
30 consecutive days, the Mexico Coverage afforded under this Part IV shall not apply
beyond the 30 days and shall not be available again until the covered watercraft exits
any state, territory, possession, or territorial waters of Mexico and returns to within 75
nautical miles from the coast of the United States or Canada.

WARNING: WATERCRAFT ACCIDENTS IN MEXICO ARE SUBJECT TO THE
LAWS OF MEXICO, NOT THE LAWS OF THE UNITED STATES. UNDER MEXI-
CAN LAW, WATERCRAFT ACCIDENTS MIGHT BE CONSIDERED A CRIMI-
NAL OFFENSE AS WELL AS A CIVIL MATTER. YOU MIGHT BE REQUIRED
BY MEXICAN LAW TO PURCHASE LIABILITY INSURANCE THROUGH A LI-
CENSED MEXICAN INSURANCE COMPANY. THE COVERAGE WE PROVIDE
UNDER THIS POLICY DOES NOT MEET MEXICAN INSURANCE REQUIRE-
MENTS.

INSURING AGREEMENT -WATERCRAFT EMERGENCY
TOWING AND LABOR COVERAGE

Subject to the limit of liability shown on the declarations page, if you pay the premium
for this coverage, we will reimburse you for towing and labor costs, and the delivery
costs for parts and supplies, that are incurred by you as a result of the disablement of
a covered watercraft while afloat, provided that:
1, the labor is performed at the place of disablement; and
2. the disablement does not occur where the covered watercraft is usually kept.
We will not reimburse you for the cost of the parts and supplies themselves.

A deductible does not apply to this coverage.

Duplicate recovery for identical elements of damages is not permitted under this policy.

INSURING AGREEMENT - ROADSIDE ASSISTANCE COVERAGE

If Roadside Assistance Coverage is shown on the declarations page, we will pay rea-
sonable charges for the following services when necessary due to a covered emer-
gency while your covered watercraft is being towed by or carried by a land motor
vehicle or being loaded or unloaded from its trailer:
1. towing of the motor vehicle and covered watercraft (including trailer) to the near-
     est qualified repair facility; and
2. labor on the motor vehicle and/or trailer at the place of disablement.
Form 2748 NH (03/16)                        20                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 38 of 62


lithe motor vehicle and covered watercraft (including trailer) are towed to any place
other than the nearest qualified repair facility, you will be responsible for any additional
charges incurred.

As used in this Roadside Assistance Coverage, "covered emergency" means a dis-
ablement of a motor vehicle or trailer that results from:
1. mechanical or electrical breakdown;
2. battery failure;
3. insufficient supply of fuel, oil, water, or other fluid;
4. a flat tire;
5. lock-out; or
6. entrapment in snow, mud, or sand within 100 feet of a road or highway.

Roadside Assistance Coverage will not apply to:
1. the cost of purchasing parts, fluid, lubricants, fuel, or replacement keys, or the
    labor to make replacement keys;
2. installation of products and materials not related to the disablement;
3. labor not related to the disablement;
4. labor for any time period in excess of 60 minutes per disablement;
5. towing or storage related to impoundment, abandonment, illegal parking, or other
    violations of law;
6. assistance with jacks, levelers, airbags, or awnings;
7 damage or disablement due to fire, flood, or vandalism;
8. towing from a service station, garage, or repair shop;
9. labor or repair work performed at a service station, garage, or repair shop;
10. vehicle storage charges;
11. a second service call or tow for a single disablement;
12. disablement that occurs on roads not regularly maintained, sand beaches, open
     fields, or areas designated as not passable due to construction, weather, or earth
    movement;
13. mounting or removing of snow tires or chains;
14. tire repair;
15. repeated service calls for a motor vehicle or trailer in need of routine maintenance
     or repair;
16. disablement that results from an intentional or willful act or action by you, a rela-
     tive, or the operator of the motor vehicle or trailer;
17 off-road vehicles which are not subject to motor vehicle registration and licensing; or
18. motor vehicles or trailers used for business or commercial purposes.

If there is any other applicable insurance or towing protection coverage for services
rendered by an unauthorized service provider, we will pay only our share of the dam-
ages. Our share is the total amount owed under this Roadside Assistance Coverage
for services rendered, divided by the total number of providers of collectible insurance
or towing protection coverage.


Form 2748 NH (03/16)                         21                                        Case ID: 190405027
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 39 of 62



INSURING AGREEMENT - DISAPPEARING DEDUCTIBLES

If Disappearing Deductibles is shown on the declarations page, then the following is
added to the Limits of Liability provision under this Part IV:

    If, during any policy period, you do not have a loss under Collision Coverage nor
    Comprehensive Coverage for which we have paid any amount, then:
    1. any deductible for Collision Coverage and Comprehensive Coverage for a
         watercraft for which the declarations page shows Disappearing Deduct-
         ibles shall be reduced for the following policy period by 25 percent; and
    2. no deductible for Collision Coverage and Comprehensive Coverage for a wa-
          tercraft for which the declarations page shows Disappearing Deductibles
          will apply for the fifth policy period and thereafter if you do not have any losses
         during the previous four consecutive policy periods.

    If you have a loss at any time for which we make a payment under Collision Cov-
    erage or Comprehensive Coverage, then the most recent elected deductibles for
    Collision Coverage and Comprehensive Coverage will be restored for the sub-
    sequent policy period for each watercraft for which Disappearing Deductibles is
    shown on the declarations page. Thereafter, the deductibles for each watercraft
    for which Disappearing Deductibles is shown on the declarations page may
    again be reduced if the conditions set forth above are satisfied.

    Reductions and increases in the deductible under this provision shall apply to
    all watercraft for which Disappearing Deductibles is shown on the declarations
    page.

    The provisions in this policy regarding Disappearing Deductibles will reduce or
    eliminate the deductible for loss to a covered watercraft only if the declarations
    page shows Disappearing Deductibles for that covered watercraft. The provi-
    sions in this policy regarding Disappearing Deductibles will not reduce or eliminate
    the deductible for loss to trailers or marine electronics.

PAYMENT OF LOSS

We may, at our option:
1. pay for the loss in money; or
2. repair or replace the damaged or stolen property.

At our expense, we may return any recovered stolen property to you or to the address
shown on the declarations page, with payment for any damage resulting from the
theft. We may keep all or part of the property at the agreed or appraised value.

We may settle any loss with you or the owner or lienholder of the property.


Form 2748 NH (03/16)                         22                                        Case ID:   190405027
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 40 of 62


SALVAGE

If we pay the actual cash value of your covered watercraft less any applicable de-
ductible, or if we pay the amount necessary to replace your covered watercraft less
any applicable deductible, we are entitled to all salvage. If we determine that your cov-
ered watercraft is a total loss and we pay the applicable limit of liability shown on the
declarations page, we are entitled to the same percent of salvage as our payment
bears to the actual cash value of your covered watercraft.

NO BENEFITTO BAILEE

Coverage under this Part IV will not directly or indirectly benefit any carrier or other
bailee for hire.

LOSS PAYEE AGREEMENT

If a covered watercraft is deemed by us to be a total loss, payment under this Part IV
will be made according to your interest and the interest of any loss payee or lienholder
shown on the declarations page or designated by you. Payment may be made to
both jointly, or separately, at our discretion. We may make payment for a partial loss
covered under this Part IV directly to the repair facility with your consent.

We will be entitled to the loss payee or lienholder's rights of recovery, to the extent of
our payment to the loss payee or lienholder.

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the loss, we will pay Only our share of the loss.
Our share is the proportion that our limit of liability bears to the total of all applicable
limits. However, any insurance that we provide for a watercraft, other than a covered
watercraft, will be excess over any other collectible source of recovery including, but
not limited to:
1. any coverage provided by the owner of a watercraft other than a covered water-
      craft;
2. any other applicable physical damage insurance; and
3. any other source of recovery applicable to the loss.

APPRAISAL

If we cannot agree with you on the amount of a loss, then we or you may demand
an appraisal of the loss. Within 30 days of any demand for an appraisal, each party
shall appoint a competent appraiser and shall notify the other party of that appraiser's
identity. The appraisers will determine the amount of loss. If they fail to agree, the dis-
agreement will be submitted to a qualified umpire chosen by the appraisers. If the two
appraisers are unable to agree upon an umpire within 15 days, we or you may request
that a judge of a court of record, in the county where you reside, select an umpire. The
Form 2748 NH (03/16)                        23                                        Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 41 of 62



appraisers and umpire will determine the amount of loss. The amount of toss agreed
to by both appraisers, or by one appraiser and the umpire, will be binding. You will pay
your appraiser's fees and expenses. We will pay our appraiser's fees and expenses.
All other expenses of the appraisal, including payment of the umpire if one is selected,
will be shared equally between us and you. Neither you nor we waive any rights un-
der this policy by agreeing to an appraisal.

      PART V - REPLACEMENT COST PERSONAL EFFECTS COVERAGE

INSURING AGREEMENT

If you pay the premium for this coverage, we will pay for sudden, direct and accidental
loss to personal effects and non-owned personal effects while in or on a covered
watercraft.

No coverage is provided for theft of personal effects or non-owned personal ef-
fects unless such items are stolen from a locked compartment or cabin, the theft is
supported by evidence of forcible entry, and the insured person, or someone on his or
her behalf, reports the theft to the United States Coast Guard, the police, or other civil
authority within 24 hours or as soon as practicable after the loss.

ADDITIONAL DEFINITIONS

When used in this Part V:
1. "Fishing equipment" means any sport fishing gear and equipment that is used in
   the taking of fish for sport and recreation, or for personal consumption, including,
   but not limited to, rods, reels, lures, lines, and tackle boxes. "Fishing equipment"
   does not include permanent equipment, portable boating equipment, or per-
   sonal effects.
2. "Non-owned personal effects" means clothing and other personal property, not
   owned by you or a relative, which is lawfully in the possession of you or a rela-
   tive. "Non-owned personal effects" does not include:
   a. money, traveler's checks, securities, evidence of debt, or valuable papers or
        documents;
   b. jewelry, watches, gems, precious stones, silver, gold, or other precious met-
        als;
   c. antiques, fine arts, liquor, or furs;
   d. computer hardware and software;
   e. any property used in your or a relative's business or employment;
   f. animals (including birds and fish);
   g. fishing equipment;
   h. permanent equipment; or
   i. portable boating equipment.
3. "Personal effects" means clothing and other personal property owned by you or
   a relative. "Personal effects" does not include:
    a. money, traveler's checks, securities, evidence of debt, or valuable papers or
        documents;
Form 2748 NH (03/16)                       24                                       Case ID: 190405027
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 42 of 62


    b. jewelry, gems, precious stones, watches, silver, gold, or other precious met-
       als;
    c. antiques, fine arts, liquor, or furs;
    d. computer hardware and software;
    e. any property used in your or a relative's business or employment;
    f. animals (including birds and fish);
    g. fishing equipment;
    h. permanent equipment; or
    I. portable boating equipment.

EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
PART V.

Coverage under this Part V does not apply to any loss to personal effects or non-
owned personal effects:
1. while the covered watercraft is being used:
    a. to carry persons or property for compensation or a fee;
    b. in any illegal transportation or trade; or
    c. for commercial or business purposes.
    Subparts a. and c. of this exclusion do not apply to use of a covered watercraft for
    tournament fishing;
2. that occurs because the covered watercraft is not in seaworthy condition;
3. resulting from, or sustained during practice or preparation for:
    a. any pre-arranged or organized racing, stunting, speed, or demolition contest
          or activity; or
    b. any driving, riding, navigation, piloting, or boating activity conducted on a per-
          manent or temporary racecourse.
    This exclusion does not apply to loss resulting from the use of a sailboat in any
    pre-arranged or organized racing or speed contest, or in practice or preparation for
    any such contest;
4. due to a nuclear reaction or radiation;
5. for which insurance:
    a. is afforded under a nuclear energy liability insurance contract; or
     b. would be afforded under a nuclear energy liability insurance contract but for its
           termination upon exhaustion of its limit of liability;
6. due to destruction or confiscation by governmental or civil authorities because
     you or any relative engaged in illegal activities;
Z caused by an intentional act committed by or at the direction of you, a relative,
     or the owner of the non-owned personal effects, even if the actual damage is
     different than that which was intended or expected. However, this exclusion shall
     not apply to a loss to personal effects or non-owned personal effects to the
     extent of the legal interest of a named insured, or the spouse of a named insured
     if residing in the same household at the time of the loss, if such individual had no
     knowledge of or participation in the intentional act and did not engage in fraudu-
     lent conduct in connection with the loss;
Form 2748 NH (03/16)                       25                                      Case ID: 190405027
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 43 of 62



8. caused directly or indirectly by:
    a. wear and tear;
    b. gradual deterioration of any kind including, but not limited to, weathering, rust,
         corrosion, mold, wet or dry rot, osmosis, or blistering;
    c. dock rash or other gradual marring or scratching;
    d. mechanical, electrical, or structural breakdown, except for subsequent loss by
         fire or explosion; or
    e. any design, manufacturing, or latent defect;
    of any watercraft or trailer. This exclusion does not apply:
    a. if the damage results from the theft of a covered watercraft; or
    b, to ensuing loss caused by consequential sinking, burning, explosion or colli-
          sion of a covered watercraft;
9. caused directly or indirectly by:
    a. insects, birds, or other animals, including rodents and other types of vermin,
          unless the covered watercraft where the personal effects or non-owned
          personal effects were located at the time of the loss was secured with a fitted
          cover at the time of the loss;
    b. marine life; or
     c. smog, humidity, mildew, mold, freezing, thawing, or extremes of temperature.
    This exclusion does not apply to:
     a. loss resulting from impact with an animal or marine life; or
    b. ensuing loss caused by consequential sinking, burning, explosion or collision
          of a covered watercraft;
10. due to theft or conversion of such personal effects or non-owned personal ef-
    fects:
     a. by you, a relative, or any resident of your household; or
    b. prior to their delivery to you or a relative;
     Subpart a. of this exclusion shall not apply to a loss to personal effects or non-
     owned personal effects to the extent of the legal interest of a named insured, or
     the spouse of a named insured if residing in the same household at the time of the
     loss, if such individual had no knowledge of or participation in the intentional act
     and did not engage in fraudulent conduct in connection with the loss;
11. for diminution of value;
12. while the personal effects or non-owned personal effects, or the covered Wa-
     tercraft which they are in or on, are leased or rented to others or given in exchange
     for any compensation. This exclusion does not apply when you or a relative is
     using the personal effects, non-owned personal effects, or the covered water-
     craft which the personal effects or non-owned personal effects are in or on;
13. caused directly or indirectly by:
     a. war (declared or undeclared) or civil war; or
     b. insurrection, rebellion, or revolution;
14. arising out of an accident while using a watercraft as a primary or permanent resi-
     dence; or
15. that occurs because a covered watercraft has not been properly winterized in
     accordance with the manufacturer's specifications, subject to local customs.


Form 2748 NH (03/16)                       26                                       Case ID: 190405027
      Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 44 of 62


LIMITS OF LIABILITY

1.   The limit of liability for loss to personal effects and non-owned personal effects
     will be the lowest of:
     a. the amount necessary to replace the stolen or damaged property, reduced by
           any applicable deductible;
     b. the amount necessary to repair the damaged property to its pre-loss condi-
           tion, reduced by any applicable deductible;
     c. any applicable limit set forth in subsection 2. or 3. below; or
     d. the amount shown on the declarations page for Replacement Cost Personal
           Effects Coverage.

   The limit of liability for loss to part of a pair, set or series of objects, pieces, or pan-
   els is the lowest of:
   a. the cost to repair or replace the part that restores the pair, set, or series to its
        pre-loss condition, reduced by the applicable deductible; or
   b. the cost of a substitute part that reasonably matches the remainder of the
        pair, set, or series.
   We have no obligation to repair or replace the entire pair, set, or series if only a
   portion is lost or damaged.
2. The limit for the combined loss to all non-owned personal effects in any one loss
   is the aggregate of $500.
3. The limit for loss to any one item of personal effects in any one loss is $1,000.
4. Payments for loss covered under this Part V are subject to the following provisions:
   a. a deductible of $250 shall apply to each loss to personal effects or non-
         owned personal effects;
   b. no more than one deductible shall be applied to any one covered loss;
   c. in determining the amount necessary to repair damaged property to its pre-
         loss condition, the amount to be paid by us:
         (I) will not exceed the prevailing competitive labor rates charged in the area
               where the property is to be repaired, and the cost of repair or replace-
               ment parts and equipment, as reasonably determined by us; and
         (ii) will be based on the cost of repair or replacement parts and equipment
               which may be new, reconditioned, remanufactured, or used, including,
               but not limited to:
               (a) original manufacturer parts or equipment; and
               (b) nonoriginal manufacturer parts or equipment; and
    d. duplicate recovery under this policy for the same elements of loss is not per-
          mitted.

PAYMENT OF LOSS

 We may, at our option:
 1. pay for the loss in money; or
 2. repair or replace the damaged or stolen property.

                                                                                         Case ID: 190405027
 Form 2748 NH (03/16)                         27
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 45 of 62



At our expense, we may return any recovered stolen property to you or to the address
shown on the declarations page, with payment for any damage resulting from the
theft. We may keep all or part of the property at the agreed or appraised value.

We may settle any loss with you or the owner or lienholder of the property.

NO BENEFITTO BAILEE

Coverage under this Part V will not directly or indirectly benefit any carrier or other
bailee for hire.

OTHER SOURCES OF RECOVERY

The insurance that we provide under this Part V for personal effects is primary. How-
ever, any insurance that we provide for a loss to non-owned personal effects shall
apply as excess coverage over any other collectible source of recovery including, but
not limited to, any coverage provided by homeowners, renters, or tenants insurance.

APPRAISAL

If we cannot agree with you on the amount of a loss, then we or you may demand
an appraisal of the loss. Within 30 days of any demand for an appraisal, each party
shall appoint a competent appraiser and shall notify the other party of that appraiser's
identity. The appraisers will determine the amount of loss. If they fail to agree, the dis-
agreement will be submitted to a qualified umpire chosen by the appraisers. If the two
appraisers are unable to agree upon an umpire within 15 days, we or you may request
that a judge of a court of record, in the county where you reside, select an umpire. The
appraisers and umpire will determine the amount of loss. The amount of loss agreed
to by both appraisers, or by one appraiser and the umpire, will be binding. You will pay
your appraiser's fees and expenses. We will pay our appraiser's fees and expenses.
All other expenses of the appraisal, including payment of the umpire if one is selected,
will be shared equally between us and you. Neither we nor you waive any rights un-
der this policy by agreeing to an appraisal.

                    PART VI - FISHING EQUIPMENT COVERAGE

INSURING AGREEMENT

If you pay the premium for this coverage, we will pay for sudden, direct and accidental
loss to fishing equipment.

No coverage is provided for theft of fishing equipment from any location other than
a watercraft unless such equipment is stolen from a locked compartment, a locked
vehicle or your locked residence, the theft is supported by visible evidence of forcible
entry, and the insured person, or someone on his or her behalf, reports the theft to the
United States Coast Guard, the police, or other civil authority within 24 hours or as
soon as practicable after the loss.

Form 2748 NH (03/16)                        28                                       Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 46 of 62


ADDITIONAL DEFINITIONS

When used in this Part VI:
1. "Fishing equipment" means any sport fishing gear and equipment owned by
   you or a relative that is used in the legal taking of fish for sport and recreation,
   or for personal consumption, including, but not limited to, rods, reels, lures, lines,
   and tackle boxes. "Fishing equipment" does not include permanent equipment,
   portable boating equipment, or personal effects.
2, "Personal effects" means clothing and other personal property owned by you or
   a relative. "Personal effects" does not include:
   a. money, traveler's checks, securities, evidence of debt, or valuable papers or
        documents;
   b. jewelry, gems, precious stones, watches, silver, gold, or other precious met-
        als;
   c. antiques, fine arts, liquor, or furs;
   d. computer hardware and software;
   e. any property used in your or a relative's business or employment;
   f. animals (including birds and fish);
   g. fishing equipment;
   h. permanent equipment; or
   i. portable boating equipment.

EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
PART VI.

Coverage under this Part VI does not apply to any loss to fishing equipment:
1. while the covered watercraft is being used:
   a. to carry persons or property for compensation or a fee;
   b. in any illegal transportation or trade; or
   c. for commercial or business purposes.
   Subparts a. and c. of this exclusion do not apply to use of a covered watercraft for
   tournament fishing;
2. that occurs because the covered watercraft is not in seaworthy condition;
3. resulting from, or sustained during practice or preparation for:
   a. any pre-arranged or organized racing, stunting, speed, or demolition contest
        or activity; or
    b. any driving, riding, navigation, piloting, or boating activity conducted on a per-
        manent or temporary racecourse.
    This exclusion does not apply to loss resulting from the use of a sailboat in any
    pro-arranged or organized racing or speed contest, or in practice or preparation for
    any such contest;
4. due to a nuclear reaction or radiation;
5. for which insurance:
    a. is afforded under a nuclear energy liability insurance contract; or
    b. would be afforded under a nuclear energy liability insurance contract but for its
        termination upon exhaustion of its limit of liability;
                                                                                   Case ID: 190405027
Form 2748 NH (03/16)                       29
    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 47 of 62



6. due to destruction or confiscation by governmental or civil authorities because
    you or any relative engaged in illegal activities;
7. caused by an intentional act committed by or at the direction of you or a relative,
    even if the actual damage is different than that which was intended or expected.
    However, this exclusion shall not apply to loss to fishing equipment to the ex-
    tent of the legal interest of a named insured, or the spouse of a named insured if
    residing in the same household at the time of the loss, if such individual had no
    knowledge of or participation in the intentional act and did not engage in fraudu-
    lent conduct in connection with the loss;
8. caused directly or indirectly by:
    a. wear and tear;
    b. gradual deterioration of any kind including, but not limited to, weathering, rust,
          corrosion, mold, wet or dry rot, osmosis, delamination, or blistering;
    c. dock rash or other gradual marring or scratching;
    d. mechanical, electrical, or structural breakdown, except for subsequent loss by
          fire or explosion; or
    e. any design, manufacturing, or latent defect;
    of any watercraft or trailer. This exclusion does not apply:
    a. if the loss results from the theft of a covered watercraft; or
    b. to ensuing loss caused by consequential sinking, burning, explosion or colli-
          sion of a covered watercraft;
9. caused directly or indirectly by:
    a. insects, birds, or other animals, including rodents and other types of vermin,
          unless the covered watercraft in or on which the fishing equipment was
          located at the time of the loss was secured with a fitted cover at the time of the
          loss;
    b. marine life; or
     c. smog, humidity, mildew, mold, freezing, thawing, or extremes of temperature.
    This exclusion does not apply to:
    a. loss resulting from impact with an animal or marine life; or
    b. ensuing loss caused by consequential sinking, burning, explosion or collision
          of a covered watercraft;
10. due to theft or conversion of such fishing equipment:
     a. by you, a relative, or any resident of your household; or
     b. prior to its delivery to you or a relative;
     Subpart a. of this exclusion shall not apply to a loss to fishing equipment to the
     extent of the legal interest of a named insured, or the spouse of a named insured
     if residing in the same household at the time of the loss, if such individual had no
     knowledge or participation in the intentional act and did not engage in fraudulent
     conduct in connection with the loss;
11, for diminution of value;
12. while the fishing equipment or the covered watercraft which the fishing equip-
     ment is in or on is leased or rented to others or given in exchange for any compen-
     sation. This exclusion does not apply when you or a relative is using the fishing
     equipment or the covered watercraft which the fishing equipment is in or on;
 13. caused directly or indirectly by:
     a. war (declared or undeclared) or civil war; or
Form 2748 NH (03/16)                                                                  Case ID: 190405027
                                             30
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 48 of 62


     b.  insurrection, rebellion, revolution, usurped power, or any action taken by a gov-
         ernmental authority to hinder or defend against any of these acts;
14. arising out of an accident while using a watercraft as a primary or permanent
    residence; or
15. that occurs because a covered watercraft has not been properly winterized in
    accordance with the manufacturer's specifications, subject to local customs.

LIMITS OF LIABILITY

1. Our limit of liability under this Part VI for loss to fishing equipment will be the low-
   est of:
   a. the amount necessary to replace the stolen or damaged property, reduced by
        the applicable deductible;
   b. the amount necessary to repair the damaged property to its pre-loss condi-
        tion, reduced by the applicable deductible; or
   c. the amount shown on the declarations page for Fishing Equipment Cover-
        age.
   However, the most we will pay for loss or damage to any one item of fishing
   equipment is $1,000. A tackle box or any other container used to store lures,
   hooks, and baits is considered one item regardless of the number of lures, hooks,
   baits, and other items stored in the container. A rod and reel are considered two
   separate items.
2. Payments for loss covered under Fishing Equipment Coverage are subject to the
   following provisions:
   a. a deductible of $250 shall apply to each loss to fishing equipment;
   b. no more than one deductible shall be applied to any one covered loss;
   c. in determining the amount necessary to repair damaged property to its pre-
        loss condition, the amount to be paid by us:
        (i) shall not exceed the prevailing competitive labor rates charged in the area
              where the property is to be repaired, and the cost of repair or replace-
              ment parts and equipment, as reasonably determined by us; and
         (ii) will be based on the cost of repair or replacement parts and equipment
              which may be new, reconditioned, remanufactured, or used, including,
              but not limited to:
              (a) original manufacturer parts or equipment; and
              (b) nonoriginal manufacturer parts or equipment; and
   d. duplicate recovery under this policy for the same elements of loss is not per-
         mitted.

PAYMENT OF LOSS

We may, at our option:
1. pay for the loss in money; or
2. repair or replace the damaged or stolen property.

At our expense, we may return any recovered stolen property to you or to the address
shown on the declarations page, with payment for any damage resulting from the
theft. We may keep all or part of the property at the agreed or appraised value.
Form 2748 NH (03/16)                                                                 Case ID: 190405027
                                            31
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 49 of 62



We may settle any toss with you or the owner or lienholder of the property.

NO BENEFIT TO BAILEE

Coverage under this Part VI will not directly or indirectly benefit any carrier or other
bailee for hire.

OTHER SOURCES OF RECOVERY

The insurance that we provide under this Part VI for fishing equipment is primary.

APPRAISAL

If we cannot agree with you on the amount of a loss, then we or you may demand
an appraisal of the loss. Within 30 days of any demand for an appraisal, each party
shall appoint a competent appraiser and shall notify the other party of that appraiser's
identity. The appraisers will determine the amount of loss. If they fail to agree, the dis-
agreement will be submitted to a qualified umpire chosen by the appraisers. If the two
appraisers are unable to agree upon an umpire within 15 days, we or you may request
that a judge of a court of record, in the county where you reside, select an umpire.The
appraisers and umpire will determine the amount of loss. The amount of loss agreed
to by both appraisers, or by one appraiser and the umpire, will be binding. You will pay
your appraiser's fees and expenses. We will pay our appraiser's fees and expenses.
All other expenses of the appraisal, including payment of the umpire if one is selected,
will be shared equally between us and you. Neither we nor you waive any rights un-
der this policy by agreeing to an appraisal.

             PART VII - DUTIES IN CASE OF AN ACCIDENT OR LOSS

For coverage to apply under this policy, you or the person seeking coverage must
promptly report each accident or loss even if you or the person seeking coverage is
not at fault. You or the person seeking coverage must provide us with all accident or
loss information including time, place, and how the accident or loss happened. You
or the person seeking coverage must also obtain and provide us the names and ad-
dresses of all persons involved in the accident or loss, the names and addresses of
any witnesses, and the manufacturer's or state-assigned hull identification number of
the watercraft involved.

If you or the person seeking coverage cannot identify the owner or operator of a water-
craft involved in the accident, or if theft or vandalism has occurred, you or the person
seeking coverage must notify the police, United States Coast Guard, or other civil
authority, in accordance with applicable laws and regulations, within 24 hours or as
soon as practicable.

A person seeking coverage must:
1. cooperate with us in any matter concerning a claim or lawsuit;
2. provide any written proof of loss we may reasonably require;
Form 2748 NH (03/16)                        32                                       Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 50 of 62


3. allow us to take signed and recorded statements, including sworn statements and
   examinations under oath, which we may conduct outside the presence of you or
   any other person seeking coverage and answer all reasonable questions we may
   ask as often as we may reasonably require;
4. promptly call to notify us about any claim or lawsuit and send us any and all legal
   papers relating to the claim or suit;
5. attend hearings and trials as we require;
6. take reasonable steps after a loss to protect the covered watercraft, or any other
   watercraft or trailer for which coverage is sought, from further loss. We will pay
   reasonable expenses incurred in providing that protection. If failure to provide such
   protection results in further loss, any additional damages will not be covered under
   this policy;
7 allow us to have the damaged covered watercraft, or any other damaged Wa-
   tercraft or trailer for which coverage is sought, inspected and appraised before its
   repair or disposal;
8. submit to medical examinations at our expense by doctors we select as often as
   we may reasonably require; and
9. authorize us to obtain medical and other records.

                        PART Viii - GENERAL PROVISIONS

POLICY PERIOD AND TERRITORY

This policy applies only to accidents and losses occurring during the policy period
shown on the declarations page and which occur within:
1. a state, territory, or possession of the United States of America, or a province or
    territory of Canada, including their in-land lakes, rivers, and navigable waterways;
2. the Great Lakes; or
3. ocean waters 75 nautical miles or less from the coast of either the United States
    or Canada, but not including the territory or territorial waters of any country other
    than the United States or Canada.

CHANGES

This policy contract, your insurance application (which is made a part of this policy as
if attached hereto), the declarations page, and all endorsements to this policy issued
by us contain all the agreements between you and us. Subject to the following, its
terms may not be changed or waived except by an endorsement issued by us.

The premium for this policy is based on information we received from you and other
sources. You agree to cooperate with us in determining if this information is correct
and complete, and to notify us if it changes during the policy period. If this information
is incorrect, incomplete, or changes during the policy period, you agree that we may
adjust your premium accordingly.

                                                                                    Case ID: 190405027
 Form 2748 NH (03/16)                      33
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 51 of 62


Changes that may result in a premium adjustment are contained in our rates and
rules. These include, but are not limited to, changes in:
1. the number or type of covered watercraft;
2. operators using covered watercraft;
3. marital status of any operator;
4. coverage, deductibles, or limits of liability; or
5. rating territory or discount eligibility.

The coverage provided in your policy may be changed only by the issuance of a new
policy or an endorsement by us. However, if during the policy period we broaden any
coverage afforded under the current edition of your policy without additional premium
charge, that change will automatically apply to your policy as of the date the coverage
change is implemented in your state.

If you ask us to delete a watercraft from this policy, no coverage will apply to that Wa-
tercraft as of the date and time you ask us to delete it.

DUTY TO REPORT CHANGES

You must promptly notify us when:
1. your mailing or residence address changes;
2. there is a change with respect to the residents in your household or the persons
    who regularly operate a covered watercraft; or
3. an operators marital status changes.

SETTLEMENT OF CLAIMS

We may use estimating, appraisal, or injury evaluation systems to assist us in adjust-
ing claims under this policy and to assist us in determining the amount of damages,
expenses, or loss payable under this policy. Such systems may be developed by us or
a third party and may include computer software, databases, and specialized technol-
ogy.

TERMS OF POLICY CONFORMED TO STATUTES

If any provision of this policy fails to conform with the statutes of the state listed on your
application as your principal place of garaging, docking, or mooring your covered
watercraft, the provision shall be deemed amended to conform to such statutes. All
other provisions shall be given full force and effect. Any disputes as to the coverages
provided or the provisions of this policy shall be governed by the law of the state listed
on your application as your principal place of garaging, docking, or mooring your
covered watercraft.

TRANSFER OF INTEREST

The rights and duties under this policy may not be transferred to another person with-
out our written consent. However, if a named insured shown on the declarations
Form 2748 NH (03/16)                         34                                         Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 52 of 62


page dies, this policy will provide coverage until the end of the policy period for the le-
gal representative of the named insured, while acting as such, and for persons covered
under this policy on the date of the named insured's death.

YOUR WARRANTIES TO US REGARDING YOUR COVERED WATERCRAFT

You warrant and represent to us that, at the inception of this policy and to the best of
your knowledge, your covered watercraft is in seaworthy condition. Violation of this
warranty may result in the cancellation of this policy.

You further warrant and represent to us that you will continue to maintain your cov-
ered watercraft in seaworthy condition to the best of your knowledge, and to comply
with all federal safety standards and provisions. This policy does not cover any loss or
damages caused by your failure to maintain your covered watercraft in seaworthy
condition or to comply with all federal safety standards and provisions.

FRAUD OR MISREPRESENTATION

We may deny coverage for an accident or loss to you or a person seeking coverage if
you or that person seeking coverage has knowingly concealed or misrepresented any
material fact or circumstance, or engaged in fraudulent conduct, at the time of applica-
tion or in connection with the presentation or settlement of a claim.

PAYMENT OF PREMIUM AND FEES

In addition to premium, fees may be charged on your policy. We may charge fees for
installment payments, late payments, and other transactions. Payments made on your
policy will be applied first to fees, then to premium due.

CANCELLATION

You may cancel this policy during the policy period by calling or writing us and stating
the future date that you wish the cancellation to be effective.

We may cancel this policy during the policy period by mailing a notice of cancellation
to the named insured shown on the declarations page at the last known address ap-
pearing in our records.

We will give at least 10 days notice of cancellation if:
1. we cancel during the first 90 days of the initial policy period; or
2. this policy is cancelled for nonpayment of premium.

We will give at least 45 days notice of cancellation in all other cases.

We may cancel this policy for any reason if the notice is mailed within the first 90 days
of the initial policy period.
Form 2748 NH (03/16)                        35                                       Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 53 of 62



After this policy is in effect for more than 90 days, or if this is a renewal or continuation
policy, we may cancel only for one or more of the following reasons:
1. nonpayment of premium;
2. the named insured has been convicted of a crime having as one of its necessary
     elements an act increasing any hazard insured against;
3. fraud or material misrepresentation by the named insured in pursuing a claim un-
     der the policy;
4. grossly negligent acts or omissions by you substantially increasing any of the
     hazards insured against; or
5. a physical change in the covered watercraft which results in the covered water-
     craft becoming uninsurable.

Proof of mailing will be sufficient proof of notice. If this policy is cancelled, coverage will
not be provided as of the effective date and time shown in the notice of cancellation.
For purposes of cancellation, this policy is neither severable nor divisible. Any cancel-
lation will be effective for all coverages for all persons and all watercraft and trailers.

CANCELLATION REFUND

Upon cancellation, you may be entitled to a premium refund. However, our making or
offering of a refund is not a condition of cancellation.

If this policy is cancelled, any refund due will be computed on a daily pro-rata basis.
However, we will retain a cancellation fee if this policy is cancelled at your request or
if cancellation is for nonpayment of premium. A cancellation fee will be charged only
during the initial policy period. No cancellation fee shall apply when the reason for
cancellation is that you cease to be a New Hampshire resident.

NONRENEWAL

If neither we nor one of our affiliates offers to renew or continue this policy, we will mail
notice of nonrenewal to the named insured shown on the declarations page at the
last known address appearing in our records. Proof of mailing will be sufficient proof
of notice. If we decide not to renew or continue this policy due to nonpayment of pre-
mium, notice will be mailed at least 10 days before the end of the policy period. If we
decide not to renew or continue this policy for any other reason, notice will be mailed
at least 45 days before the end of the policy period.

LEGAL ACTION AGAINST US

We may not be sued unless there is full compliance with all the terms of this policy.

We may not be sued for payment under Part I - Liability To Others until the obligation of
an insured person under Part Ito pay is finally determined either by judgment after trial
against that person or by written agreement of the insured person, the claimant, and
us. No one will have any right to make us a party to a lawsuit to determine the liability
of an insured person.

Form 2748 NH (03/16)                          36                                         Case ID:   190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 54 of 62


If we retain salvage, we have no duty to preserve or otherwise retain the salvage for
any purpose, including evidence for any civil or criminal proceeding.

OUR RIGHTSTO RECOVER PAYMENT

We are entitled to all the rights of recovery that the insured person to whom payment
was made has against another, to the extent of our payment. That insured person may
be required to sign documents related to the recovery and must do whatever else is
necessary to help us exercise those rights, and do nothing after an accident or loss to
prejudice those rights.

When an insured person has been paid by us and also recovers from another, the
amount recovered will be held by the insured person in trust for us and reimbursed
to us to the extent that the total amount recovered from all sources exceeds the dam-
ages sustained, limited to the amount of our payment. If we are not reimbursed, we
may pursue recovery of that amount directly against that insured person. If an insured
person recovers from another without our written consent, the insured person's right to
payment under any affected coverage will no longer exist.

If we elect to exercise our rights of recovery against another, we will also attempt to
recover any deductible incurred by an insured person under this policy unless we are
specifically instructed by that person not to pursue the deductible. We have no obliga-
tion to pursue recovery against another for any loss not covered by this policy.

We reserve the right to compromise or settle the deductible and property damage
claims against the responsible parties for less than the full amount. We also reserve
the right to incur reasonable expenses and attorney fees in pursuit of the recovery.

If the total recovery is less than the total of our payment and the deductible, we will re-
duce reimbursement of the deductible based on the proportion that the actual recovery
bears to the total of our payment and the deductible. A proportionate share of collec-
tion expenses and attorney fees incurred in connection with these recovery efforts will
also reduce reimbursement of the deductible.

These provisions will be applied in accordance with state law.

OUR RIGHTS TO INSPECT

We, and any rating, advisory, rate service, or similar organization that makes insurance
inspections, surveys, reports, or recommendations on our behalf, have the right to:
1. make inspections and surveys after providing you with reasonable notice;
2. provide you reports related to any conditions that we identify with respect to a
    covered watercraft or any property; and
3. recommend changes with respect to any identified conditions.


Form 2748 NH (03/16)                        37                                       Case ID: 190405027
     Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 55 of 62


This does not mean that we or any entity acting on our behalf:
1. make safety inspections;
2. undertake to perform the duty of any person or organization to provide for the
    health or safety of workers or the public;
3. warrant or represent that conditions are safe or healthful;
4. warrant or represent that conditions comply with laws, regulations, codes, or stan-
    dards; or
5. warrant or represent that a covered watercraft is in seaworthy condition.

JOINT AND INDIVIDUAL INTERESTS

If there is more than one named insured on this policy, any named insured may cancel
or change this policy. The action of one named insured will be binding on all persons
provided coverage under this policy.

BANKRUPTCY

The bankruptcy or insolvency of an insured person will not relieve us of any obligations
under this policy.




Form 2748 NH (03/16)                       38                                      Case ID: 190405027
Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 56 of 62




                                                             Case ID: 190405027
Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 57 of 62




                PROGRESS/LIE
                     BOAT




                 2748 NH 0316



                  II I          III ll I I H   U   II        Case ID: 190405027
                    Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 58 of 62

USTED ESTA ORDENADO COMPARECER EN Arbitration Hearing 1880 JFK Blvd. 5th II, at 09:15 AM - 0 2/14/2020
You must still comply with the notice below. USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA DEFENDERSE.
This matter will be heard by a Board of Arbitrators at the time, date and place specified but, if one or more parties is not present
at the hearing, the matter may be heard at the same time and date before a judge of the court without the absent party or parties.
There is no right to a trial denovo on appeal from a decision entered by a Judge.




                                                  E XHIBIT
                                                     B




                                                                                                                      Case ID: 190405027
              Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 59 of 62



PROGRESSIVE
P.O. BOX 31260
TAMPA, FL 33631                                                                                     PROIIREJT1L'E
                                                                                                          BOAT



                                                                                                          Policy number: 85Sg5893-9
PATRICIA BREWER                                                                                                 Underwritten by:
SEAN BREWER                                                                                                     Progressive Universal Insurance Co
3400 BYRON DR                                                                                                   August 1, 2018
DOYLESTOWN, PA 18902                                                                                            Policy Period: Sep 13,2018-Sep 13, 2019
                                                                                                                Page 1 of 3
                                                                                                          progressive.com
                                                                                                             Online Service
                                                                                                                Make payments, check billing activity, update
                  Boat Insurance                                                                                policy information or check status of a claim.

                  Coverage Summary                                                                        1-800-PROGRESSIVE (1-800.776-4737)
                                                                                                                For customer service and claims service,
                  This is your Renewal                                                                          24 hours a day, 7 days a week.

                  Declarations Page

                  The coverages, lmts and policy period shown apply only if you pay for this policy to renew.
                  Your coverage begins on September 13, 2018 at 12:01 a.m. This policy expires on September 13, 2019 at 12:01 a.m.
                  Your insurance policy and any policy endorsements contain a full explanation of your coverage. The policy limits shown for a watercraft
                  may not be combined with the limits for the same coverage on another watercraft. The policy contract is form 2748 NI-I (03/16). The
                  contract is modifed by forms A067 NH (03/16) and 2838 NH (03/16).

Drivers and household residents                                         Date of Birth                                              Martal 5ta1rt

                  PATRICIA BREWER                                        Feb 4, 1959                      Female                   Married
                  Additional Information:                                Named insured
                  SEAN BREWER                                            Aug 29, 1990                     Male                     Single
                  Additional Information:                                Named insured




                  Form 5489 NH (02/10)                                                                                                             Casec
                                                                                                                                                            Oild190405027
          Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 60 of 62



                                                                                                               Policy number: 85595893-9
                                                                                                                         PATRICIA BREWER
                                                                                                                            SEAN BREWER
                                                                                                                             Page of

Outline of coverage
           2004 Harris- Kayot Z 220 BR
           Iota! horsepower: 283
            III ID #: HAM35632A404                 Registration rurnber: NK8299BK
           Garaging Zp Code: 03254        Tern   : 02                                                           Diibl'
           Liabiirty To Others                                                                                                     $57
             Bod1y lnwy Lab1ty                               $100,000 eac) perw4 300,000 each a
             Pmperty Damage, tiabh?l                         $100,000 eacti accident
             Includes Fuel Spl tabihty
           Uninsured Boaec                                   $100000 each prso4r/$ 300,000 each accident
           Mediaj Payment                                    S5000 each person
           Cocnprehensie                                     Agreed Value $25,000
           (oHisio'i                                         Agreed Value $25,000                              $
                                                                                                               ' 0                 112
           lnddded With Comp'ehensive And CJisior:
             Disappearing Deductit4
             Wrectage Removal
             Marine Ftectjor                                                                                   $5
           Sign & Glide®                                                                                                             30
           Coastal Naviat-on                                  75 Nautical Miles                                                nduded
           Repiacernent Cost Peroial Effects                  $1000                                            $250                  3
           Total 12 month policy premium                                                                                         $323
           Dscojni f pa:d in ILI                                                                                                    -18
           Total 12 month policy premium if paid In full                                                                          $305

Premium discounts
           Policy

           85595893-9                                         Claim Free Renewal, 14o!ne Owner and Prompt Payment
           Driver
           PATRICIA BREWER                                    Responsible Driver and Salet, Corpse
           SEAN BREWER                                        Responsible Driver and Safety Course
           Vehicle

           2004 Harris- Kayot                                 Original 0wne
           Z2209R

Lienholder information
            Vehicle                                      Lienholder
           2004 Harris- KayotZ 220 BR                    LBERY BANK
           HAMD5632A404                                  ti1DOtETOWN, CT          7




Important information regarding Coastal Navigation restrictions
           A coastal navigation lmlt applies to this policy. Unless you pay a premium for Coastal Navigation limit coverage, you are
           not covered for losses that occur more than 75 nautical miles from the coast of the United States or Canada or for losses
           that occur in any territory or territorial waters of any country other than the United States or Canada.




           Form 6489 NH (02/10)
                                                                                                                          Case             90405027
           Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 61 of 62



                                                                                                                        Poky number: 85595893-9
                                                                                                                                PATRICIA BREWER
                                                                                                                                   SEAN BREWER
                                                                                                                                    Page 3 of

Important information on the watercraft value
              The watercraft dollar amount that is listed on the declarations page is the amount that you indicated includes the
              watercraft, motor(s), trailer (if you selected coverage for your trailer), permanently attached equipment and portable
              boating equipment.

Deductibles
              All physical damage losses, regardless of loss settlement option and whether partial or total, are subject to the applicable
              deductible.

Company officers




              Secretary

For company use only
              Year Make                           Model                        VIN                                 Symbo
              2004 Harris- Kayot                  Z 220 OR                     HAM05632A404                        2R




              Farm 6489 NH (02110)                                                               cr201401. m UL, cA, cD 78, ac -64918,A1ct
                                                                                                                                             1D: 190405027
       Case 2:19-cv-02369-MSG Document 1 Filed 05/31/19 Page 62 of 62




                              CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on May 30, 2019, the within NOTICE OF

REMOVAL was served via Federal Express, postage prepaid, upon the following:


                                 David C. Weinberg, Esq.
                              Wilbraham, Lawler & Buba, P.C.
                               1818 Market Street, Suite 3100
                                  Philadelphia, PA 19103




                                            Daniel J. Twilla
